 



 

FACILITIES LEASE

 

between

 

CEDARS-SINAI MEDICAL CENTER,

a California nonprofit corporation

and

 

Capricor Inc.

 

a Delaware corporation

FACILITIES LEASE

 

 



 

 

 

THIS FACILITIES LEASE ("Lease") is made and entered into as of January 1st,
2008, by and between CEDARS-SINAI MEDICAL CENTER, a California nonprofit public
benefit corporation ("Landlord"), and CAPRICOR INC., a Delaware corporation
("Tenant"), with reference to the following facts and circumstances:

 

A. Landlord is the owner of a building ("Building") located at 110 George Burns
Road, Los Angeles, California. The land upon which the Building is located is
hereinafter referred to as the "Property." A site plan depicting the Building,
related improvements and the Property (collectively, the "Project") is attached
hereto as Exhibit A.

 

B. Landlord desires to lease certain space within the Building to Tenant and
Tenant wishes to lease such space within the Building from Landlord, in
accordance with the terms and conditions stated herein.

 

C. Tenant is leasing certain space within the Building for the purpose of
conducting Biomedical Activities.

 

D. Landlord and Tenant intend that the execution, delivery and performance of
this Lease by each party, and the consummation of the transactions contemplated
hereunder, shall not at any time threaten Landlord's tax-exempt status under
Section 501(c)(3) of the Internal Revenue Code and Section 23701d of the
California Revenue and Taxation Code, or cause Landlord to be in default under
any of Landlord's issued and outstanding tax-exempt bonds.

 

NOW, THEREFORE, for mutual consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

 

 

 

ARTICLE I

BASIC LEASE PROVISIONS

 

Wherever referred to in this Lease, and subject to modification or revision by
particular terms and conditions of this Lease and Addenda thereto, these certain
basic lease provisions are defined as follows:

 

1.1 Tenant: Capricor Inc., a Delaware corporation.

 

1.2 Building: 110 George Burns Road.

 

1.3 Premises Area: 828 total rentable square feet, consisting of:



 

1.3.1 Suite/Module 1099 ("Premises"), consisting of 652 rentable square feet;
and

 

 



CSMC/Capricor CONFIDENTIAL

1



 



 

 

 

l.3.2 Tenant's share of the gross square feet contained in the Common Services
Space and the Common Areas of the Building, which shall be an additional twenty
seven percent (27%) of the total rentable square feet of the "Premises"
described in Section 1.3.1 above.

 

1.4 Commencement Date: January 1, 2008. l.5 Termination Date: December 31, 2009.

1.6 Permitted Uses: Biomedical Activities, as set forth in Section 6.1 and more
particularly described in Exhibit D.

 

l.7 Total Monthly Payment: $4,554.00, beginning on the Commencement Date and
continuing on the first day of each subsequent calendar month. The Total Monthly
Payment includes: (i) the "Basic Monthly Rent" of $2,898.00; and (ii) an
"Additional Monthly Rent" of $1,656.00 for Operating Expenses.

 

1.8 Basic Annual Rent: $34,776.00

 

1.8 Basic Annual Rent Increase: Effective on each and every anniversary of the
Commencement Date, pursuant to Section 4.2.

 

l.9 Additional Rent: $19,872.00 annually (or $1,656.00 per month) for

Operating Expenses, pursuant to Section 4.3.

 

l.10 Security Deposit: $9,108.00 (2 Total Monthly Payments).

 

1.11 Parking Allotment: See Section 29.22 hereof

 

 



ARTICLE II

DESCRIPTION OF PREMISES

 

Subject to the terms and conditions stated herein, Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord certain premises consisting of
the space ("Premises") designated as Suite 1099. The "Premises Area" for such
Premises shall mean and consist of 828 total rentable square feet, consisting
of: (a) the total rentable square feet within the Premises described in Section
1.3.1 hereof, plus (b) Tenant's share of the space described in, and as
determined pursuant to, Section 1.3.2 hereof. A floor plan for the Premises is
attached hereto as Exhibit B. Tenant acknowledges that it has investigated the
Premises prior to the execution hereof and agrees that the rentable square
footage of Premises Area for purposes of this Lease is not less than that set
forth above and that Tenant shall be irrevocably bound by the designation of
rentable square footage of the Premises Area set forth above. For purposes of
this Agreement, the "Common Services Space" shall mean those portions of the
floor on which the Premises is located which are marked as such on Exhibit B
attached hereto.

 

 

 

CSMCICapricor    CONFIDENTIAL

2



 



 

 

 

ARTICLE III

TERM; COMMENCEMENT DATE

 

The term of this Lease ("Original Lease") shall commence on January 1, 2008
("Commencement Date") and ending on December 31, 2009 "Original Term Expiration
Date"). The term of this Lease ("Term") shall be two (2) years commencing with
the Commencement Date, unless sooner terminated pursuant to the provisions
hereof.

 

ARTICLE IV RENT

 

4.1 Basic Annual Rent. Tenant shall pay to Landlord during the Term hereof basic
annual rent in twelve equal monthly installments, each monthly installment equal
to the product of (a) the total rentable square footage of the Premises Area,
multiplied by (b) Three Dollars and Fifty Cents ($3.50) per square foot per
month, as adjusted from time to time pursuant to Section 4.2 hereof. The basic
annual rent as adjusted from time to time pursuant to Section

4.2 hereof is referred to hereinafter as the "Basic Annual Rent". Concurrently
with the execution of this Lease, Tenant shall pay to Landlord the first monthly
installment of Basic Annual Rent. Thereafter, each monthly installment of Basic
Annual Rent, as adjusted from time to time pursuant to Section 4.2 hereof, shall
be due and payable by Tenant to Landlord on the first day of each calendar month
during the Term of the Lease.

 

4.2 Basic Annual Rent Increase.

 

4.2.1 On each anniversary ("Adjustment Date") of the Commencement Date,
commencing with the first anniversary of the Commencement Date, the Basic Annual
Rent shall be increased by multiplying such Basic Annual Rent, by a fraction,
the numerator of which shall be the CPI (as hereinafter defined) for the
calendar month in which the Adjustment Date falls, and the denominator of which
shall be (a) the CPI for the calendar month of the Commencement Date in the case
of the first adjustment on the first anniversary of the Commencement Date, and
(b) in the case of all other adjustments, the CPI for the calendar month one
year prior to the Adjustment Date for which the rental adjustment is then being
calculated. (Such fraction shall never be less than one.) The sum so calculated
or set shall constitute the new Basic Annual Rent hereunder, but, in no event,
shall such new Basic Annual Rent be less than the Basic Annual Rent payable for
the annual period immediately preceding the Adjustment Date. For purposes
hereof, "CPI" shall mean the United States Department of Labor Revised Consumer
Price Index, Not Seasonally Adjusted, Los Angeles-Riverside-Orange County, CA
metropolitan area for Medical Care (Base Period 1982/84 = 100) established
monthly by the Bureau of Labor Statistics.

 

4.2.2 In the event the compilation and/or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculations. In the event that Landlord and Tenant cannot agree on
such alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of such
association and the decision of the arbitrators shall be binding upon the
parties.

 

 

 

CSMCICapricor    CONFIDENTIAL

3

 



 

 

 

4.2.3 Tenant shall continue to pay the Basic Annual Rent at the rate previously
in effect until the increase, if any, is determined. Within five (5) days
following the date on which an increase is determined, Tenant shall make such
payment to Landlord as will bring the increased rental current, commencing with
the effective date of such increase through the date of any rental installments
then due, plus accrued interest at the rate of ten percent (10%) per annum from
the applicable Adjustment Date. Thereafter, the Basic Annual Rent shall be paid
at the increased rate.

 

4.2.4 At such time as the amount of any change in Basic Annual Rent required by
this Lease is known or determined, Landlord and Tenant shall execute a statement
setting forth such change, but the enforceability of both this Lease and the
increase in Basic Annual Rent shall not be affected should either party fail or
refuse to execute such statement.

 

4.3 Additional Rent

 

4.3.1 Payment. In addition to the Basic Annual Rent, Tenant shall pay such
additional rent and all other amounts or charges as may be required in this
Lease. The Basic Annual Rent and said additional rent and other payments are
sometimes collectively referred to herein as the "rent." The rent shall be
payable to Landlord, without demand, deduction or offset of any kind in lawful
money of the United States of America at the address for Landlord set forth in
this Lease or to such other person or at such other place as Landlord may from
time to time designate in writing. If Tenant shall pay any rent with a check
which is not a cashier's check, the check shall be drawn against an account
maintained in a bank or other financial institution which has a branch office
located in Los Angeles, California.

 

4.3.2 Taxes and Capital Improvements.

 

(a) Definitions. For purposes of this Section 4.3.2 and this Lease:

 



(i) "Operating Expenses" shall mean the total of all actual costs, expenses, and
disbursements for or in connection with the operation, management, maintenance,
protection, remediation, servicing or repair of the Project (or any portion
thereof). Operating Expenses shall include: (1) the cost of providing, managing,
operating, maintaining and repairing air-conditioning, electricity, steam,
heating, mechanical, ventilation, escalator and elevator systems and all other
utilities generally supplied to all Tenants and the cost of supplies and
equipment and maintenance and service contracts in connection therewith; (2) the
cost of repairs, general maintenance, cleaning, trash removal, telephone
service, security service and janitorial service, light bulb and tube
replacement and supplies; (3) the cost of fire, extended coverage, boiler,
sprinkler, apparatus, public liability, property damage, rent, earthquake and
other insurance; (4) wages, salaries and other labor costs including taxes,
insurance, retirement, medical and other employee benefits; (5) fees, charges
and other costs, including management fees, consulting fees, legal fees and
accounting fees, of all independent contractors engaged by Landlord or charged
by Landlord if Landlord performs such services in connection with the Project;
(6) the fair market rental value of any offices in the Building (or in other
buildings on the Landlord's campus) used for management of the Project; (7) the
cost of business licenses and similar taxes; (8) fees imposed by any federal,
state or local government for fire and police

 

CSMCICapricor    CONFIDENTIAL

4

 



 

 

 



protection, trash removal or other similar service; (9) any charges which are
payable by Landlord pursuant to any type of service agreement or a functional
equivalent with the City of Los Angeles or for other services supplied to the
Project by the City of Los Angeles under any type

of a special assessment district, and not included as Real Property Taxes; and
(10) any other expenses of any kind whatsoever incurred for managing, operating,
protecting, remediating, maintaining and repairing the Project. Operating
Expenses shall be adjusted to reflect ninety five percent (95%) occupancy of the
Project during any period in which the Project is not fully occupied. Operating
Expenses which are incurred for the benefit of the Project and other properties
owned by Landlord shall be reasonably allocated by Landlord between the Project
and such other properties.

 

(ii) "Real Property Taxes" shall mean all taxes, assessments (special or
otherwise) and charges levied upon or with respect to the Project (or any
portion thereoffi) and ad valorem taxes on personal property owned or used by
Landlord in connection therewith, but excluding taxes on personal property owned
or used by Landlord to the extent that such personal property is used by
Landlord in its capacity as an occupant of the Building. Real Property Taxes
shall include, without limitation, any tax, fee or excise on the act of entering
into this Lease, on the occupancy of Tenant, or the rent hereunder which are now
or hereafter levied, assessed or imposed against Landlord by the United States
of America, the State of California or any political subdivision, public
corporation, district or other political subdivision, or public entity, and
shall also include any other tax, assessment, fee or excise, however described
(whether general or special, ordinary or extraordinary, foreseen or unforeseen),
which may be levied, assessed or imposed in lieu of, as a substitute, in whole
or in part, for or as an addition to, any other Real Property Taxes. Landlord
shall pay any such special assessments in installments when allowed by law, in
which case Real Property Taxes shall include any interest charged thereon, or,
if Landlord chooses to pay such Real Property Taxes in a lump sum payment,
Landlord shall allocate such Real Property Taxes (together with a factor for
interest thereon at the rate such interest would have accrued had Landlord
elected to pay such special assessments on an installment basis) to Tenant as if
Landlord had paid such Real Property Taxes on an installment basis. Real
Property Taxes shall not include income, franchise, transfer, gift, inheritance,
estate or capital stock taxes, unless, due to a change in the method of
taxation, any of such taxes are levied, assessed or imposed against Landlord in
lieu of, as substitute, in whole or in part, for any other tax which would
otherwise constitute a Real Property Tax, but then only to the extent thereof.
Real Property Taxes shall also include legal fees, costs and disbursements
incurred in connection with proceedings to contest, determine or reduce Real
Property Taxes.

 

(iii) “Cost Savings Capital Improvements” shall mean any equipment, device or
other improvement incorporated into the Building or other portion of the
Project, which capital improvement achieves economies in Operating Expenses,
taking into account all applicable costs, in the operation, maintenance and
repair of the Building or such relevant portion of the Project.

 

 

(iv) “Government Mandated Capital Improvements” shall mean any equipment,
device, or other improvement acquired and installed in the Building or other
portion of the Project, to comply with any government requirement with respect
to the Building or other portion of the Project, including without limitation,
fire, health, safety, or construction requirements, if the cost thereof

 

 



CSMC/Capricor CONFIDENTIAL

5

 



 

 

 

should be capitalized in accordance with generally accepted accounting
principles. Government Mandated Capital Improvement (s) and Cost Saving Capital
Improvement(s) are sometimes herein referred to as "Capital Improvement(s)."

 

(v) "Capital Improvement Amortization" shall mean the amount determined by
multiplying the actual cost, including financing costs if any, of each Capital
Improvement acquired, installed or placed in service by Landlord by the constant
annual percentage required to fully amortize such cost over the useful life of
the Capital Improvement (as reasonably estimated by Landlord at the time of
acquisition, installation, or placement in service). The Capital Improvement
Amortization shall be allocated and charged to Tenant as an amount per square
foot of rentable area consistently applied.

 

(b) Adjustments to Rent - Operating Expenses and Real Property Taxes. Operating
Expenses shall be charged monthly to Tenant as additional rent as follows: (i)
at an amount ("Premises Operating Expenses") equal to (A) total rentable square
footage of the Premises Area, multiplied by (B) two dollars ($2.00) ("Base
Operating Expense") per square foot per month (described in Exhibit C hereto),
as adjusted from time to time as follows: on each anniversary ("Adjustment
Date") of the Commencement Date, the Base Operating Expense shall be increased
by multiplying such Base Operating Expense, by a fraction, the numerator of
which shall be the CPI (as defined in Section 4.2.1 hereof) for the calendar
month in which the Adjustment Date falls, and the denominator of which shall be
(a) the CPI for the calendar month of the Commencement Date in the case of the
first adjustment on the first anniversary of the Commencement Date, and (b) in
the case of all other adjustments, the CPI for the calendar month one year prior
to the Adjustment Date for which the rental adjustment is then being calculated
(such fraction shall never be less than one); the adjusted amount so calculated
or set shall constitute the new Base Operating Expense hereunder, but, in no
event, shall such new Base Operating Expense be less than the Base Operating
Expense payable for the monthly period immediately preceding the Adjustment
Date. In any calendar year, the sum of the Premises Operating Expenses, Tenant's
Pro Rata Share (as defined below) of all costs and other expenses described in
Article XXX for the Project, and Tenant's share of Real Property Taxes and other
property taxes as determined in accordance with Section 4.3.2(d) hereof and the
other provisions of this Lease, shall equal the combined expenses for all twelve
months of such calendar year ("Combined Expenses"). In each calendar year during
the Term of this Lease (including the partial year commencing on the
Commencement Date of this Lease), the rent payable by Tenant for such calendar
year shall be increased over the Basic Annual Rent, as adjusted in accordance
with Section 4.2, by the amount of the Combined Expenses for such calendar year.
In addition to the foregoing, any costs or expenses for services or utilities in
excess of those required by this Lease to be supplied by Landlord and which are
attributable directly to Tenant's use or occupancy of the Premises shall be paid
in full by Tenant as additional rent when such costs are incurred, or, if
Landlord makes such payments, within fifteen (15) days after being billed
therefor by Landlord. As used in this Lease, the terms "square feet," "square
foot" and "square footage" shall be based on rentable square feet as determined
using the Building Owners and Managers Association's Standard Method For
Measuring Floor Area In Office Buildings (ANSI/BOMA 265.1-1996) ("BOMA
Standards"), unless otherwise specifically provided herein. For purposes hereof,
"Tenant's Pro Rata Share" shall mean a fraction, the numerator of which is the
rentable square feet of the Premises Area and the denominator of which is the
rentable square feet of space within the Building.

 

 

CSMC/Capricor CONFIDENTIAL

6

 



 

 

 

(c) Adjustments to Rent for Capital Improvements. In any Lease Year, or portion
thereof, during the Term of this Lease which is included in the useful life of a
Capital Improvement, the rent payable by Tenant for such year, or portion
thereof, shall be increased over the Basic Annual Rent, as adjusted in
accordance with Section 4.2 and Section

4.3 .2(b), by the amount of the Capital Improvement Amortization per square foot
of rentable area of the Building, multiplied by the Premises Area.

 

(d) Additional Taxes and/or Improvements. Notwithstanding anything contained in
this Lease to the contrary, any Real Property Taxes, other property taxes,
and/or Government Mandated Capital Improvements which are attributable to
Tenant's use or occupancy of the Premises shall be paid in full by Tenant as
additional rent. The parties hereto acknowledge that the portion of the Building
occupied or used by Landlord has been determined to be tax exempt and that the
portion of the Building occupied by Tenant and other tenants or occupants may be
found to be subject to Real Property Taxes and other property taxes because
Tenant and other tenants and occupants do not constitute tax-exempt
organizations under Section

503(c) of the Internal Revenue Code, as amended, or because the premises area
used by such

tenants and occupants are found not to be used for tax exempt purposes or for
other reasons. Consequently, the parties hereto agree that Real Property Taxes
assessed against the Project (or any portion thereof) or Building (or any
portion thereof) shall be attributed entirely to the premises area occupied or
used by such taxable organizations and by organizations using their premises
area for purposes which are not tax exempt. Landlord shall have the right to
allocate such Real Property Taxes among Tenant and the other tenants and
occupants in a reasonably equitable manner. For these purposes, allocating such
Real Property Taxes in the following manner shall be deemed reasonably
equitable: multiply the Real Property Taxes by a fraction, the numerator of
which is the Premises Area of the Tenant, and the denominator of which is the
rentable square feet of premises area used or occupied by tenants and other
occupants for purposes which are not tax exempt or which are not tax exempt for
any other reason.

 

(e) Landlord's Statement. Prior to the commencement of each calendar year
(including the partial year commencing on the Commencement Date of this Lease),
or as soon thereafter as possible, Landlord shall furnish to Tenant a statement
("Landlord's Statement") of Landlord's estimate of the Real Property Taxes and
Capital Improvement Amortization expected to be incurred during the calendar
year, based on the amount of such Real Property Taxes and Capital Improvement
Amortization in the prior calendar year (if any), adjusted for known changes
which have or will occur in the Project, the rates charged by suppliers, or
other circumstances affecting the amount of such Real Property Taxes or Capital
Improvement Amortization during the calendar year in question, and showing the
amount, if any, payable by Tenant as additional rent for such calendar year, or
portion thereof, pursuant to Sections 4.3.2(b), 4.3.2(c), 4.3.2(d) and any other
applicable provisions of this Lease, on the basis of such estimate. Commencing
as of January 1st of each calendar year, Tenant shall pay to Landlord
one-twelfth (1/12) of the amount of the additional rent estimated for Real
Property Taxes and Capital Improvement Amortization, along with the monthly
charge for Premises Operating Expenses, on each monthly rent payment date until
further adjustment pursuant to this Section 4.3.2. If the Term of the Lease with
respect to any space commences or terminates at any time other than the first
day of the calendar year, then during such partial calendar year, Tenant shall
pay to Landlord, on each of the monthly payment dates during said partial
calendar year, the amount of said estimated additional rent with respect to such
space, attributable solely

 

 

CSMC/Capricor CONFIDENTIAL

7

 



 

 



 



to such partial calendar year divided by the number of months in said partial
calendar year. If Landlord's Statement is furnished after January 1st of a
calendar year, Tenant shall pay the entire portion of the estimated additional
rent attributable to portions of the calendar year prior to Tenant's receipt of
Landlord's Statement on the later of fifteen (15) days, or the first monthly
rent payment date, after Tenant's receipt of Landlord's Statement. Landlord
shall have the right, in Landlord's discretion, to revise Landlord's estimates
during the calendar year to reflect the then current Real Property Taxes and
Capital Improvement Amortization, and Landlord shall issue a revised Landlord's
Statement. Tenant's monthly rent payments shall be further adjusted in
accordance with the revised Landlord's Statement commencing on the first monthly
rent payment date following Tenant's receipt from Landlord of the revised
Landlord's Statement. With reasonable promptness after the expiration of each
calendar year, but in any event within one hundred twenty (120) days after the
expiration of such calendar year, Landlord shall furnish to Tenant a year-end
statement showing: (i) the actual Real Property Taxes and Capital Improvement
Amortization during the previous calendar year, which such amounts in each such
category and the proper allocation thereof to the Project shall be certified by
Landlord and the allocation thereof to Tenant shall be certified by Landlord to
be proper and in accordance with this Lease; (ii) the difference, if any,
between Landlord's Statement and the actual amounts; and (iii) the aggregate
amount of any charge or credit to Tenant necessary to adjust rent previously
paid by Tenant to the actual Real Property Taxes and Capital Improvement
Amortization. Promptly after the receipt of said statement by Tenant, Tenant
shall, in case of any underpayment, pay Landlord in accordance with Section
4.3.1, or in case of an overpayment, Tenant shall receive a credit against rents
subsequently payable to Landlord.

 :

4.3.3 Charges for Use of Specialized Research Cores. In addition to

Basic Annual Rent, Tenant shall be charged for any use by Tenant of Specialized
Research Cores (as defined in Section 9.2 hereof) or any services rendered from
such Specialized Research Cores (or both) at rates established by Landlord, in
its sole discretion, from time to 'time. Tenant understands that the rates
charged for such use or services (or both) are subject to change from time to
time. Services rendered by or through Landlord from the Specialized Research
Cores are more specifically described in Section 28.6 hereof.

 

4.4 Definitions. As used in this Lease, the following terms shall have the
following meanings:

 

4.4.1 Lease Years: Calendar Years. "Lease Years" shall mean the consecutive
twelve (12) month periods commencing with the Commencement Date or, if the
Commencement Date falls other than on the first day of a calendar month, then
commencing the first day of the first calendar month following the Commencement
Date. The fraction of the month (if any) following the Commencement Date and
prior to the commencement of the first Lease Year shall be deemed to be part of
the first Lease Year. If Landlord employs fiscal years not constituting calendar
years, the term "calendar years" shall be deemed, at Landlord's election, to
mean the consecutive twelve (12) month periods comprising Landlord s fiscal
years.

 

4.4.2 Lease Rate. "Lease Rate" shall mean an annual interest rate which is the
lesser of: (a) the maximum rate permitted by law, if applicable; or (b) the
irate of interest from time to time announced by Union Bank at its corporate
headquarters in Los Angeles, California, as its prime rate of interest, plus two
(2) percentage points, or, should Union Bank





 

CSMC/Capricor CONFIDENTIAL

8

 



 

 

 

cease or fail to announce a prime rate, then the rate announced from time to
time by Bank of America NT & SA at its corporate headquarters in San Francisco,
California, as its reference rate, plus two (2) percentage points. Should both
Union Bank and Bank of America NT & SA cease or fail to announce such rates, the
rate shall be agreed upon by the parties or, if they cannot agree, the rate
shall be determined by arbitration pursuant to the American Arbitration
Association in accordance with the then rules of such association and the
decision of the arbitrator shall be binding upon the parties.

 

4.5 Miscellaneous Rent Provisions.

 

4.5.1 Prorations. If the Term of this Lease commences, or the date of expiration
of this Lease occurs, other than on the first day or last day of a calendar
month, the Basic Annual Rent for such month shall be prorated on the basis of a
thirty (30) day month.

 

4.5.2 Place and Manner of Payment. Basic Annual Rent shall be payable in advance
in twelve (12) equal monthly installments, with the first such monthly payment
of Basic Annual Rent due on the Commencement Date (prorated if such date occurs
on other than the first day of the month), and all other monthly payments to be
due on the first day of each calendar month during the Term hereof. All such
payments are to be forwarded by Tenant to the office of the Building, or to such
other person or at such other place as directed from time to time by written
notice from Landlord, in lawful money of the United States of America, without
demand, deduction, offset or abatement, except as may otherwise be specifically
provided in this Lease.

 

4.5.3 Conditional Payment. No payment by Tenant or receipt by Landlord of a
lesser amount than the total of all sums due hereunder shall be deemed other
than on account of the earliest stipulated rent, nor shall any endorsement or
statement on any check, or any letter accompanying any check or payment as rent,
be deemed an accord or satisfaction, and Landlord may accept such cash and/or
negotiate such check or payment without prejudice to Landlord's right to recover
the balance of such rent, or Landlord may pursue any of its other remedies
provided in this Lease or otherwise, regardless of whether Landlord makes any
notation on such instrument of payment or otherwise notifies Tenant that such
acceptance, cashing or negotiation is without prejudice to Landlord's rights.

 

4.6 Security Deposit. Concurrently with the execution and delivery of this
Lease, Tenant has deposited with Landlord Five Thousand three hundred Dollars
($5,300.00) as security for the full and faithful performance of every provision
of this Lease to be performed by Tenant. If Tenant defaults with respect to any
provision of this Lease, including, but not limited to, the provisions relating
to the payment of rent set forth in this Lease, Landlord may use, apply or
retain all or any part of the Security Deposit for the payment of such rent,
fees or any other sum in default, or for the payment of any other amount which
Landlord may reasonably spend or become obligated to spend by reason of Tenant's
default, or to compensate Landlord for any other loss or damage which Landlord
may reasonably suffer by reason of Tenant's breach of the terms of this Lease,
or to pay Landlord for any amount due under any indemnification provision
contained in this Lease. If any portion of the Security Deposit is so used or
applied, Tenant shall within five (5) days of receipt of notice thereof from
Landlord, deposit cash with Landlord in an amount sufficient to restore the
Securit/ Deposit to its original amount and Tenant's failure to do

 

CSMC/Capricor CONFIDENTIAL

8

 



 

 

 

so shall be a material breach of this Lease. Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit.

 

 

 

ARTICLE V

TAXES ON TENANT'S PROPERTY

 

With respect to all of Tenant's trade fixtures, equipment and personal property
(collectively, "Tenant's Property") located within the Premises: (i) Tenant
shall pay prior to delinquency all taxes assessed against or levied thereon; and
(ii) when reasonably possible, Tenant shall cause such property to be assessed
and billed separately from the property of Landlord; but if Tenant's Property
shall be assessed and taxed with the property of Landlord, Tenant shall pay to
Landlord its share of such taxes within ten (10) days after receipt by Tenant of
a statement in writing setting forth the amount of such taxes applicable to
Tenant's Property, which statement shall include the basis on which such share
of taxes was allocated to Tenant. Tenant shall have the right to contest, in
good faith and by appropriate and timely legal proceedings, the legality,
assessed valuation or amount of any tax or assessment which Tenant is required
to pay pursuant to the Lease. Landlord shall reasonably cooperate with the
Tenant in the prosecution of such contest, provided that all expenses incurred
by Landlord for or in connection with such cooperation (including, without
limitation, all attorney's fees, appeals board, court and other costs) are paid
solely by Tenant. If Landlord is required to pay the taxing authority any tax or
assessment which Tenant desires to contest, Tenant shall, pending resolution of
the contest by the taxing authority and as a condition of its right to contest
the tax assessment, pay the tax or assessment under protest, but otherwise as
provided in the Lease.

 

 



ARTICLE VI

USE OF PREMISES

 

6.1 Limitation of Use. Tenant shall use and occupy the Premises only for
activities ("Company Activities") arising from, or relating to, reasonable
corporate activities, including office, administrative, fundraising activities,
and research and development, including biomedical or biochemical processes and
methods, including research, development and production of biomedical reagents,
agents, devices, cell lines, and other chemical, biomedical, or biochemical
products or devices ("Permitted Uses"), as more particularly described in
Exhibit D attached hereto. Tenant shall not use or occupy the Premises or permit
the same to be used or occupied for patient care activities, to conduct clinical
trials or for any other purposes without the prior written approval of Landlord,
which approval shall be in Landlord's sole and absolute discretion. Tenant shall
control access to the Premises, and to any Specialized Research Core used by
Tenant, by issuing identification badges and access cards to each of Tenant's
employees, who shall be required to carry such identification badges and access
cards at all times that they are present in the Premises or any other part of
the Building. Tenant shall not do or permit anything to be done which will in
any way obstruct or interfere with the rights of other tenants or occupants of
the Building or injure or annoy them, nor use or allow the Premises to be used
for any improper, immoral, or unlawful or reasonably objectionable purpose, nor
shall Tenant cause or maintain or permit any nuisance in, or about the Premises,
nor shall Tenant cause or permit any hazardous or toxic waste, substance or
material to be brought to the Premises or used, handled, stored or disposed of
in or about the Premises, except as otherwise permitted by law and typically
used in the conduct of the Biomedical Activities which are conducted from the
Premises in accordance with this Lease and then only in accordance with the
provisions of any rules and regulations established by Landlord from time to
time concerning such use. Tenant shall provide the Director of Radiation Safety
of Landlord (or such other person as Landlord shall direct from time to time)
with a list of all Hazardous Materials (as defined in Article XXX hereof) which
it is using or which it intends or expects to use in the Premises, an
explanation of the purpose for each listed item, and the means and methods for
each listed item's disposal in compliance with all applicable laws. Tenant shall
promptly revise and supply Landlord with a new list of Hazardous Materials
whenever the existing list on file is no longer complete and accurate in all
respects. Tenant shall not conduct business or other activity in, on or about
the Premises of such a nature as to place an unreasonable and excessive burden
upon the public and Common Areas of the Project. Tenant shall not commit or
suffer the commission of any waste in, on or about the Premises. In connection
with all of the foregoing, Tenant, at its sole cost and expense and subject to
compliance with all applicable provisions of this Lease, shall install and
maintain: (i) such improvements and equipment as shall be reasonably necessary
to prevent the use or operation of equipment located in the Premises or the
conduct of Tenant's practice in the Premises from affecting others in the
Building or their equipment; and (ii) such additional floor load support as
shall be reasonably necessary to accommodate equipment to be located in the
Premises. Nothing contained in this Lease shall limit Landlord's right to use,
or to lease other portions of, the Project for any purpose or use that Landlord
deems appropriate, and nothing contained herein shall be deemed to grant to
Tenant any right to prevent Landlord, or to require Landlord to preclude others
in the Project, from using space anywhere in the Project for the same or similar
uses or purposes for which Tenant uses the Premises.

 

6.2 Compliance with Governmental and Insurance Regulations. Tenant shall not use
or occupy the Premises in violation of the Certificate of Occupancy of the
Building or the Premises or of any law, ordinance or regulation or other
directive of any governmental authority having or exercising jurisdiction over
the Building or Project, whether now in effect or becoming effective subsequent
to the date hereof (collectively, "Applicable Laws"). Tenant may, in good faith,
contest the validity or application of any law, statute, ordinance, governmental
rule or regulation, provided Landlord is not thereby subject to any liability
and provided Landlord shall not anticipate suffering adverse consequences or
monetary or other damage as a result of such contest or as a result of the
outcome of such contest. Upon five (5) days' written notice from Landlord,
Tenant shall discontinue any use of the Premises which is declared by any
governmental authority having or exercising jurisdiction to be a violation of
the Certificate of Occupancy of the Building or the Premises or any Applicable
Laws. Tenant shall not do or permit to be done anything which will invalidate or
cause termination of or increase the cost of any fire and extended coverage or
other insurance policy covering the Building, the Project or the Property.
Within five (5) days of its receipt of written notice, Tenant shall reimburse
Landlord for any additional premium charges for such policy or policies caused
by reason of Tenant's failure to comply with the provisions of this Section.
Tenant shall keep the Premises, and every part thereof, in a clean, sanitary and
wholesome condition, free from any objectionable noises, odors or nuisances,
public or private, and Tenant shall comply, at its own expense, with all health
and policy regulations. Tenant shall comply with all laws, rules, orders,
ordinances, directions, regulations and requirements of federal, state, county
and municipal authorities pertaining to Tenant's use of the Premises, and with
any direction of any public officer or officers, pursuant to law, which shall
impose any duty upon Landlord or Tenant with respect to the use or occupation of
the Premises.

 

CSMC/Capricor CONFIDENTIAL

11

 



 

 

 

6.3 Assumption of Risk of Noncompliance. Tenant hereby warrants that, as of the
execution of this Lease, it has investigated whether its proposed use of the
Premises and its proposed manner of operation will comply with all Applicable
Laws, and Tenant assumes the risk that its proposed use of the Premises and its
proposed manner of operation are and will continue to be in compliance with all
Applicable Laws, including, without limitation, all zoning laws regulating the
use and enjoyment of the Premises. Tenant agrees that under no circumstances
will Tenant be released, in whole or in part, from any of its obligations under
this Lease as a result of any governmental authority disallowing or limiting
Tenant's proposed use of the Premises or its manner of operation. Additionally,
subject to Article VII below, Tenant shall install, at its own expense, any
improvements, changes or alterations in the Premises authorized in writing by
Landlord which are required by any governmental authority as a result of
Tenant's specific use of the Premises or its manner of operation thereunder. If
Landlord performs such alterations because of Tenant's failure to perform the
same, Tenant shall promptly reimburse Landlord for the actual costs of such
alterations.

 

6.4 Safetv Training Program. Prior to participating in any of the Biomedical
Activities permitted under this Lease, each of Tenant's employees shall be
required to participate in an orientation and safety training program
established by Landlord, which program shall address environmental safety
issues, including, but not limited to, the proper handling of radioactive,
chemical and other Hazardous Materials.

 

6.5 . Use of Common Services Space. Tenant shall have the right to use the
Common Services Space in connection with and ancillary to its use of the
Premises, in common with other tenants and occupants of the Building, subject to
such rules and regulations as Landlord may impose from time to time. The Common
Services Space as of the date of this Lease is graphically depicted on Exhibit B
hereto.

 

6.6 Animal Research. If Tenant uses animals for or in connection with research
on or about the Premises or the Building, such animals must be acquired or
obtained solely through Landlord. Tenant acknowledges that a breach of this
Section 6.6 could result in irreparable harm to Landlord and will cause Landlord
to incur substantial damages. Therefore, notwithstanding anything contained in
this Lease to the contrary, any breach of this Section 6.6 shall be deemed to be
an incurable breach which shall automatically entitle the Landlord, in addition
to all other remedies to which Landlord is or may be entitled under this Lease,
or at law, or in equity, to terminate this Lease.

 

CSMC/Capricor CONFIDENTIAL

12

 



 

 

 



ARTICLE VII

CONSTRUCTION AND MAINTENANCE OF PREMISES AFTER INITIAL CONSTRUCTION

 

7.1 Maintenance of Premises. Following the Commencement Date and except as
otherwise provided in Section 7.4 below, Tenant shall, at its own cost and
expense, keep and maintain, in good, sanitary, and tenantable condition and
repair, the Premises and every part thereof, including, without limitation, the
floor covering, all interior walls, ceilings, doors, decorations (e.g.,
carpeting, painting, wall covering and refinishing), fixtures and equipment
therein. Landlord may make any reasonable repairs which are not made by Tenant
with reasonable diligence after notice from Landlord and charge Tenant for the
actual cost thereof. Tenant shall take precautions to prevent, shall prevent,
and shall promptly eradicate from the Premises or any other portion of the
Building or Project any infestations which arise from Tenant's use of the
Premises, including, without limitation, rodents and insects.

 

7.2 Tenant Construction.

 

7.2.1 Landlord's Consent. Tenant shall not make any alterations, additions,
modifications or improvements (collectively, "Alterations") to the Premises, the
Building or any part thereof without Landlord's advance written consent, nor, in
any event, Alterations which interfere with or disrupt other tenants or
occupants in the Building or with Landlord's work, if any, then being carried
out therein. Landlord shall not unreasonably withhold its consent to any
alterations, additions or improvements to the Premises or any part thereof which
do not involve structural changes to the Building, do not affect the external
appearance of the Building, and do not affect or involve modifications to
Building systems such as HV AC, electrical systems, floor load capacities,
plumbing and other utility systems. Landlord will grant its approval or
disapproval of any proposed alteration, addition or improvements within thirty
(30) business days after receipt from Tenant of the necessary plans and
specifications and other information reasonably necessary to make a decision
with respect thereto or reasonably relevant to such Landlord's decision, and
failure by Landlord to disapprove such proposed alteration, addition or
improvement within such thirty (30) business days shall be deemed approval
thereof. To the extent permitted or consented to hereunder, any construction
undertaken by Tenant in or to the Premises or the Building shall comply with all
the terms and provisions of Sections 7.2.2 and 7.2.3 below.

 

7.2.2 Licensed Contractors. Tenant shall utilize only bondable licensed
contractors for any proposed Alterations. Tenant shall prepare, obtain and
promptly provide Landlord with copies of bid solicitations and bids received for
all such work.

 

7.2.3 Construction Requirements. Subject to the other provisions hereof, any
Alterations installed by Tenant, its contractor or agents at any time subsequent
to the Commencement Date, and including, without limitation, any construction
performed by Tenant, shall be done only in compliance with the following:

 

 

(a) No such   work shall proceed without Landlord's prior written approval of: (i) Tenant's contractor and Tenant'
architect or space planner;

 

CSMC/Capricor CONFIDENTIAL

13

 



 

 

 



(ii) certificates of insurance; (iii) detailed plans and specifications for such
work; (iv) performance and labor and materials payment bonds; and (v) all
governmental permits.

 

(b) Any work not acceptable to any governmental authority or agency having or
exercising jurisdiction over such work, or not satisfactory to Landlord, shall
be promptly replaced at Tenant's expense. Notwithstanding any failure by
Landlord to object to any such work, Landlord shall have no responsibility
therefor.

 





(c) All work by Tenant or its contractors shall be scheduled through Landlord.

 

(d) Tenant shall promptly reimburse Landlord for any extra expense incurred by
Landlord by reason of faulty work done by Tenant or its contractors, or by
reason of inadequate cleanup.

 

(e) Tenant or any contractor of Tenant shall not use non-union labor if such use
would result in any unreasonable or unusual interference with or disturbance of
the operations of Landlord or Landlord's labor relationships. Neither Tenant nor
any contractor of Tenant shall use non-union labor if such use would constitute
a violation of any applicable master or other labor agreement which is or
becomes binding or applicable to Landlord now or in the future. Tenant shall
assume the risk of any strikes or labor disturbances arising out of the use of
non-union labor, and any delays arising out of such strikes or disturbances
shall not excuse or postpone the time for any performance or obligation of
Tenant under this Lease or related agreements, notwithstanding the applicability
of any force majeure clause or other provision contained in this Lease or
related agreements.

 

(f) If required for Building safety in Landlord's discretionary judgment, all
x-ray, laser, other medical equipment, data processing, photocopying, copying,
and other special electrical equipment shall have a separate duplex outlet and
shall be installed only under the supervision of Landlord or its electrical
contractor. Tenant shall pay any additional costs on account of any increased
support to the floor load necessary therefor or for any other equipment or
improvements which Landlord reasonably deems necessary for the proper and safe
installation of any such equipment.

 

(g) Before the commencement of any construction by Tenant in, on or around the
Premises or the Building, Tenant or its contractors shall give advance written
notice thereof to Landlord or its agent sufficient for Landlord's preparation,
posting and recordation of an appropriate notice of non-responsibility as
provided in California Civil Code

§ 3094 or any related, successor or similar provision of law. Within ten (10)
days after

completion of any work in, to or about the Premises or the Building, Tenant or
its contractor shall file for record in the Office of the Los Angeles County
Recorder a notice of completion as permitted by law.

 

(h) Tenant acknowledges that Landlord's approval of Tenant's plans and
specifications for any work to be performed in or to the Premises (including,
without limitation, any mechanical, electrical, architectural or structural
Alterations) shall not constitute a representation or warranty by Landlord as to
the adequacy of such plans and specifications respecting Tenant's intended use
of the Premises (including, without limitation, electrical energy conservation)
or as to the compliance of such plans and specifications (or the work performed
pursuant thereto) with the laws, regulations and ordinances of any governmental
authority or agency having or exercising jurisdiction over such work. Landlord
expressly disclaims any liability or responsibility for such plans and
specifications and the work performed pursuant thereto and Tenant expressly
agrees that Landlord shall not be responsible therefor, and Tenant shall
indemnify and hold Landlord harmless from any damage or injuries (including,
without limitation, reasonable attorneys' fees) resulting from errors or
omissions in such plans and specifications.

 

 

CSMC/Capricor CONFIDENTIAL

14

 



 

 

 

(i) Upon completion of such work, Tenant shall deliver to Landlord a set of
as-built drawings and all CADD work (on disks}. relating to the work.

 

7.3 Condition of Premises. Tenant acknowledges that neither Landlord nor any
agent of Landlord has made any representation or warranty with respect to the
Building or the Premises or with respect to the suitability of either for the
conduct of Tenant's business. The taking of possession of the Premises by Tenant
shall conclusively establish that the Premises and the Building were at such
time in good and sanitary order, condition and repair.

 

7.4 Landlord Repairs and Maintenance After Commencement Date. Subject to the
provisions of Section 7.1 above and performance of Tenant's obligations under
this Lease, including, without limitation, those set forth in Section 4.3
hereof, following the Commencement Date, Landlord shall: (i) keep in good order,
condition and repair the foundations, exterior walls, downspouts, gutters and
roof of the Building and the plumbing and sewage system outside the Building;
(ii) make structural repairs to the Premises necessitated by defective, faulty,
or negligent design or construction; (iii) repair and maintain the mechanical
systems necessary to provide those utilities and Building services to the
Premises which Landlord has specifically agreed to provide pursuant to Article
XXVIII below, and maintain the light fixtures and unexposed electrical, plumbing
and sewage systems in the Premises and the heating, ventilating and air
conditioning systems in the Premises. Notwithstanding the foregoing, Landlord
shall not be obligated to repair any damage to the Building or the Premises
caused by any act or negligence of Tenant or its employees, agents, invitees,
permittees, licensees or contractors. Landlord shall not be obligated to make
any such repairs until after the expiration of fifteen (15) days' written notice
from Tenant to Landlord, stating the need for such repairs or maintenance.
Landlord shall not be called upon or required at any time to make any repairs,
maintenance, improvements, alterations, changes, additions, repairs or
replacements of any nature whatsoever in or to the Premises or the Building
except as specifically provided in this Lease. To the maximum extent permitted
by law, Tenant hereby waives the provisions of any statute or law permitting a
tenant to make repairs at the expense of a landlord or to terminate a lease by
reason of the condition of the Premises, including the provisions of California
Civil Code Sections 1941 and 1942 and any similar, successor or related
provision of law.

 

 

CSMC/Capricor CONFIDENTIAL

15

 



 

 

 

ARTICLE VIII MECHANICS' LIENS

 

Tenant agrees to pay promptly for all costs and charges for all labor done or
materials furnished for any work of repair, maintenance, improvement, alteration
or addition, including, without limitation, installation of fixtures, done or
caused to be done by Tenant in connection with the Premises, and Tenant hereby
indemnifies and agrees to hold Landlord and the Premises free, clear and
harmless from and against all liens and claims of liens, and all other
liabilities, claims and demands (including, without limitation, reasonable
attorneys' fees), that arise by reason of such work. If any such lien shall at
any time be filed against the Premises, or any portion of the Building, Tenant
shall either cause the same to be discharged of record within twenty (20) days
after the date upon which the same is filed or, if Tenant in its discretion and
in good faith determines that such lien should be contested, Tenant shall
record, in the office of the county recorder in which such claim of lien was
recorded, a bond executed by a corporation authorized to issue surety bonds in
the State of California, in a penal sum equal to one and one half (1 1/2) times
the amount of the claim or one and one-half (1 1/2) times the amount allocated
to the Premises (and/or to other portions of the Building, Project, or Property)
to prevent any foreclosure proceedings against the Premises (and/or other
portions of the Building, Project, or Property) during the pendency of such
contest. Such bond shall be conditioned for the payment of any sum which the
claimant may recover on the claim together with the claimant's costs of suit in
the action, if the claimant recovers therein. Nothing contained herein shall
imply any consent or agreement on the part of Landlord to subject Landlord's
interest in the real property of which the Premises are a part to liability
under any mechanics' or other lien law. Should Tenant receive notice that a
claim of lien has been or is about to be filed against the Premises, the
Building, Property or Project or that any action affecting the title to such
property has commenced or is about to commence, Tenant shall immediately
transmit such notice and information to Landlord.

 

 



 

ARTICLE IX

COMMON AREAS AND SPECIALIZED RESEARCH CORES

 

9.1 Common Areas. The term "Common Areas" as used in this Lease shall mean all
areas and facilities around the Premises and within the exterior boundaries of
the Property which are provided and designated from time to time by Landlord for
the general use and convenience of Tenant and other tenants or occupants of the
Building and their respective employees, invitees or other visitors. Common
Areas include, without limitation, the Common Services Space, the lobby area,
walkways, parking facilities, landscaped areas, sidewalks, service quarters,
hallways, restrooms (if not part of the Premises), stairways, elevators, walls,
fire stairs, telephone and electric closets, truck docks, plazas, service areas,
lobbies, darkroom, pantry, small conference room, glass wash room, equipment
corridor, walk-in cold room, and all other common and service areas of the
Property and Building or any other area of the Project intended for such use,
other than Specialized Research Cores (defined in Section 9.2 hereof). Floors
wholly occupied by Tenant shall not have any facilities which would be used in
common with other tenants, except for fire stairs, shafts and similar
installations. Tenant, its employees and invitees shall have the nonexclusive
right to use the Common Areas along with others entitled to use the same,
subject to Landlord's rights and duties as hereinafter set forth. Without
advance notice to Tenant or consent of Tenant and without any liability to
Tenant in any respect, Landlord shall have the right to:

 

 

CSMC/Capricor CONFIDENTIAL

16

 



 

 

 



(a) establish and enforce reasonable rules and regulations concerning the
maintenance, management, use and operation of the Common Areas;

 

(b) close off any of the Common Areas to whatever extent required in the
reasonable opinion of Landlord and its counsel to prevent a dedication of any of
the Common Areas or the accrual of any rights by any person or the public to the
Common Areas;

 

(c) temporarily close any of the Common Areas for maintenance, alteration or
improvement purposes;

 

(d) select, appoint and/or contract with any person for the purpose of operating
and maintaining the Common Areas; and

 

(e) change the size, use, shape or nature of any of the Common Areas. Landlord
shall use its reasonable efforts to minimize interference with Tenant's

use of and access to the Premises when exercising Landlord's rights with respect
to the Common

Areas set f011hin this Article IX.

 

9.2 Specialized Research Cores. The term "Specialized Research Cores" as used in
this Lease shall mean all areas and facilities around the Premises and within
the exterior boundaries of the Property which are provided and designated from
time to time by Landlord for special use by Tenant and other tenants or
occupants of the Building and their respective employees. Specialized Research
Cores include, without limitation, animal housing facilities, animal surgical
core, confocal microscopy facility, sequencing core, and cell sorter core.

 

 

ARTICLE X

LANDLORD'S RIGHT OF ACCESS

 

Landlord reserves for itself and its agents the right to enter the Premises
(after advance notice except in emergencies and except to perform janitorial
services) for purposes reasonably related to Landlord's operation of the
Building, including, without limitation: (i) examining or inspecting the same;
(ii) providing janitorial and any other service to be provided by Landlord to
Tenant hereunder; (iii) showing the same to prospective tenants, purchasers or
lenders (or to others who may have a financial interest in the Building) in a
reasonable manner; (iv) emergency entry; (v) making such changes or repairs to
the Premises or to any other portion of the Building as Landlord may deem
necessary or desirable; and (vi) showing the Premises to prospective tenants,
during the last one hundred eighty (180) day period before the expiration of the
term or before an earlier termination of this Lease; all without being deemed to
constitute or cause any eviction of Tenant and without abatement of rent. Tenant
hereby waives any claim for damages for any injury or inconvenience to or
interference with Tenant's business, any loss of occupancy or quiet enjoyment of
the Premises, and any other loss occasioned thereby. For each of the aforesaid
purposes, Landlord shall at all times have and retain a key with which to unlock
all of the doors in, upon and about the Premises, excluding Tenant's vaults and
safes, and Landlord shall have the right to use any and all means which Landlord
may reasonably deem proper to open said doors in an emergency in order to obtain
entry to the Premises, and any entry to the Premises obtained by Landlord by any
of said means shall not under any circumstances be construed or deemed to be a
forcible or unlawful entry into or a detainer of the Premises, or an eviction of
Tenant from the Premises or any portion thereof. Whenever Landlord exercises its
right of entry pursuant to this Article X, Landlord shall use its reasonable
efforts to maintain the confidentiality of Tenant's biomedical research records,
as required by law. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations, except as otherwise
expressly provided herein. Landlord shall have the right to run utility or other
services and facilities through the Premises, whether to service the Premises or
other portions of the Building. If, during the last month of the Term hereof,
Tenant shall have removed substantially all of its property therefrom, Landlord
may immediately enter and alter, renovate and redecorate the Premises without
eliminating or abating any rent hereunder or incurring any liability to Tenant.
Tenant's property remaining within the Premises at the time of such entry by
Landlord may be warehoused by Landlord at Tenant's sole cost, expense and risk.

 

CSMC/Capricor CONFIDENTIAL

17

 



 

 



 

ARTICLE XI

PROPERTY DAMAGE AND PERSONAL INJURY CLAIMS

 

11.1 Indemnification. Tenant shall indemnify and hold harmless Landlord against
and from any and all claims of damage or injury arising from Tenant's use of the
Premises or the conduct of its business or from any activity, work or thing
done, permitted or suffered by Tenant in or about the Premises or the Building,
and shall further indemnify and hold harmless Landlord against and from any and
all claims arising from any breach or default in the performance of any
obligation of Tenant hereunder, or arising from any act or omission of Tenant,
or any of its agents, employees, invitees or licensees, and against and from all
costs, attorneys' fees, consultants' fees, expenses and liabilities incurred in
connection with or as a result of any such claim or any action or proceeding
brought thereon (including, without limitation, any and all judgments, fines and
costs of appeal and costs of settlement), and in case any action or proceeding
is brought against Landlord by reason of any such claim, Landlord may require
Tenant, upon notice from Landlord, to defend the same at Tenant's expense with
counsel selected by Landlord.

 

11.2 Assumption of Liability and Waiver of Claims. Tenant, as a material part of
the consideration to Landlord for this Lease, hereby assumes all risk of damage
to property or injury to persons in, upon or about the Project from any cause
whatsoever, and Tenant hereby waives all claims in respect thereof against
Landlord and acknowledges that this assumption and waiver by Tenant has been
reflected as a reduction of the rent which Landlord would otherwise charge.
Landlord shall not be liable for interference with light, air or other similar
benefits, nor shall Landlord be liable for any latent or patent defect in the
Project. Tenant shall give prompt notice to Landlord in case of fire or
accidents in the Premises or in the Building or defects therein or in the
fixtures or equipment thereof, but Landlord's receipt of such notice shall not
impose upon Landlord any duty, liability or obligation which it has not assumed
or which it has disclaimed in this Lease. Landlord shall not be liable for any
damage to property entrusted to employees of the Building, nor for the loss of,
or damage to, any property by theft or otherwise, nor for any injury or damage
to persons, property or Tenant's business (or loss of income) resulting from
construction, repair or alteration of premises adjoining the Premises, the
Premises or any other portion of the Building, or from the pipes, appliances or
plumbing works therein, or from the roof, street or subsurface, or from any
other place, or resulting from dampness or any other cause whatsoever, nor shall
Landlord be liable for any damage caused by acts or omissions of other tenants,
occupants or visitors of the Project.

 

 

CSMC/Capricor CONFIDENTIAL

18

 



 

 

 



ARTICLE XII INSURANCE

 

12.1 Tenant's Insurance Obligations. From and after the date of delivery of the
Premises from Landlord to Tenant, Tenant shall carry and maintain, at its own
expense, the following types, amounts and forms of insurance:

 

12.1.1 Liability Insurance. Tenant shall carry and maintain a policy of
comprehensive general liability insurance with a combined single limit of not
less than One Million Dollars ($1,000,000) per occurrence and Two Million
Dollars ($2,000,000) in the aggregate in the name of Tenant (with Landlord and,
if requested by Landlord, any mortgagee, trust deed holder, ground lessor or
secured party with an interest in this Lease, the Building or the Project named
as additional insured(s)). Such policy shall specifically include, without
limitation, personal injury, broad form property damage and contractual
liability coverage, the last of which shall cover the insuring provisions of
this Lease and the performance by Tenant of the indemnity agreements in Article
XI above. The amount of such insurance required hereunder shall be subject to
adjustment from time to time as reasonably requested by Landlord.

 

12.1.2 Property Insurance. Tenant shall carry and maintain a policy or policies
of property insurance in the name of Tenant (with Landlord and, if requested by
Landlord, any mortgagee, trust deed holder, ground lessor or secured party with
an interest in this Lease, the Building or the Project named as additional
insured(s)) covering any tenant improvements in the Premises and Alterations and
any property of Tenant at the Premises and providing protection against all
perils included within the classification of fire, extended coverage, vandalism,
malicious mischief, special extended peril (all risk) and sprinkler leakage, in
an amount equal to at least one hundred percent (100%) of the replacement cost
thereof from time to time (including, without limitation, cost of debris
removal).

 

12.1.3 Workers' Compensation Insurance. Tenant shall carry and maintain a policy
of workers' compensation insurance in compliance with all applicable laws.

 

12.1.4 Other Insurance. Tenant shall carry and maintain such other policies of
insurance (including, without limitation, business interruption insurance) in
connection with the Premises as Landlord may from time to time require.

 

12.1.5 Policy Provisions. All of the policies required to be obtained by Tenant
pursuant to the provisions of this Section 12.1 shall be issued by companies,
and shall be, in form and content, reasonably acceptable to Landlord. Without
limiting the generality of the foregoing, any deductible amounts under said
policies shall be subject to Landlord's approval. Each policy shall designate
Landlord as an additional named insured and shall provide full coverage in the
amounts set forth herein. Although named as an insured, Landlord shall be
entitled to recover under said policies for any loss occasioned to Landlord, its
servants, agents and employees, by reason of the negligence of Tenant. Tenant
shall, prior to delivery of the Premises by Landlord to Tenant, provide Landlord
with copies of and certificates for all insurance policies. All insurance
policies shall provide that they may not be altered or canceled until after
thirty (30) days written notice to Landlord (by any means described in Article
XXII below). Tenant shall, at least thirty (30) days prior to the expiration of
any of such policies, furnish Landlord with a renewal or binder therefor. Tenant
may carry insurance under a so-called "blanket" policy, provided that such
policy provides that the amount of insurance required hereunder shall not be
prejudiced by other losses covered thereby. All insurance policies carried by
Tenant shall be primary with respect to, and non-contributory with, any other
insurance available to Landlord and shall contain cross-liability coverage. If
Tenant fails to carry any insurance policy required hereunder or to furnish
copies thereof and certificates therefor pursuant hereto, Landlord may obtain
such insurance, and Tenant shall reimburse Landlord for the costs thereof with
the next monthly rent payments due hereunder.

 

CSMC/Capricor CONFIDENTIAL

19

 



 

 

 

12.2 Landlord's Insurance Obligations. During the Term of this Lease, Landlord
shall keep and maintain fire and extended coverage insurance with vandalism and
malicious mischief endorsement for the Building and public liability insurance
or an equivalent funded program of self-insurance in such reasonable amounts
with such reasonable deductibles as would be carried by a prudent owner of a
similar building in Southern California. Landlord may obtain insurance for the
Building and the rents from the Building against such other perils as Landlord
may reasonably consider appropriate. Tenant acknowledges that it will not be a
named insured in such policies and that it has no right to receive any proceeds
from any such insurance policies carried by Landlord. Landlord shall not be
required to carry insurance covering the property described in Section 12.1.2
above.

 

12.3 Waivers of Subrogation. Each of the parties hereto waives any and all
rights of recovery against the other or against any other tenant or occupant of
the Building, or against the officers, employees, agents, representatives,
patients or visitors of such other party or of such other tenant or occupant of
the Building, for loss of or damage to such waiving party or its property or the
property of others under its control and arising from any cause insured against
under any insurance required to be carried by such waiving party pursuant to
this Lease or arising from any cause insured against under any standard form of
first insurance policy with all permissible extension endorsements covering
additional perils carried by such waiving party or under any other policy of
insurance carried by such waiving party in lieu thereof, to the extent such loss
or damage is insured against by such policy.

 

12.4 Increases. Tenant shall pay any increases in insurance premiums relating to
property in the Project other than the Premises to the extent that any such
increase is specified by the insurance carrier as being caused by Tenant's acts
or omissions or use or occupancy of the Premises.



 

 

CSMC/Capricor CONFIDENTIAL

20

 



 

 

 

ARTICLE XIII

DAMAGE OR DESTRUCTION OF BUILDING OR PREMISES

 

13.1 Repair Termination. If the Premises or the Building is damaged by an
insured casualty occurring more than six (6) months prior to the expiration of
the Term hereof, Landlord shall forthwith repair the same, or cause the same to
be repaired, to the extent that insurance proceeds are made available to
Landlord therefor and provided that such repairs can, in Landlord's opinion, be
made within ninety (90) days from the date of such damage (without payment of
overtime or other premiums) under the laws and regulations of the federal, state
and local governmental authorities having jurisdiction thereof. If Landlord is
not so required to repair such damage, Landlord shall have the option within
sixty (60) days from the date of such damage either to: (i) notify Tenant of
Landlord's election to repair such damage, in which event Landlord shall
thereafter use its reasonable efforts to repair the same; or (ii) notify Tenant
of Landlord's election to immediately terminate this Lease, in which event this
Lease shall be so terminated. Notwithstanding any contrary provision herein: (a)
Landlord shall not be required to repair any damage to the property of Tenant or
to repair or replace any paneling, decorations, railings, floor coverings,
alterations, additions, fixtures, equipment or improvements installed in the
Premises by or at the expense of Tenant; and (b) any damage caused by the
negligent, reckless or intentional act or omission of Tenant or any of its
agents, contractors, employees or invitees shall be promptly repaired by Tenant,
at its sole cost and expense, to the reasonable satisfaction of Landlord.

 

13.2 Abatement of Rent. If Landlord repairs damage to the Premises pursuant to
the provisions of Section 13.1 above, Basic Annual Rent payable hereunder shall
be abated, until such repairs are completed, in the proportion that the square
footage of the portion, if any, of the Premises rendered unusable by Tenant
bears to the Premises Area; provided, however, that there shall be no such
abatement: (i) except to the extent Landlord receives proceeds covering the
amount of such abatement under any rental value insurance policy maintained by
Landlord; (ii) to the extent that any business interruption insurance policy
required pursuant to Section 12.1.4 above insures payment of Basic Annual Rent;
(iii) unless a material portion of the Premises is rendered unusable for more
than fifteen (15) consecutive business days; or (iv) if the damage so repaired
is caused by the negligent, reckless or intentional act or omission of Tenant or
any of its agents, contractors, employees or invitees. Except for abatement of
Basic Annual Rent, if any, Tenant shall have no claim against Landlord for any
damage suffered by reason of: (1) any damage to the Premises; (2) such repairs;
or (3) any inconvenience, interruption or annoyance caused by such damage or
repairs.

 

13.3 Waiver. In respect of any partial or total damage or destruction which
Landlord is obligated or agrees to restore under any of the provisions of this
Lease, Tenant hereby waives the provisions of Sections 1932 and 1933 of the
California Civil Code and any related, similar or successor provision of law, to
the extent applicable hereto, if at all.

 

 

 

 

CSMC/Capricor CONFIDENTIAL

21



 

 

 

ARTICLE XIV EMINENT DOMAIN

 

If the whole of the Premises or so much thereof as to render the balance
unusable by Tenant shall be taken by right of eminent domain or by condemnation,
or shall be conveyed in lieu of any such taking, then this Lease, at the option
of either Landlord or Tenant exercised by either party giving written notice to
the other of such termination within thirty (30) days after such taking or
conveyance, shall forthwith cease and terminate and the rent and all other sums
payable hereunder shall be duly apportioned as of the date of such taking or
conveyance. Tenant thereupon shall surrender to Landlord the Premises and all
interest therein under this Lease, and Landlord may reenter and take possession
of the Premises and remove Tenant therefrom. If any portion of the Premises or
any portion of the Building which shall not render the Premises untenantable
shall be taken or conveyed as described above, then this Lease, at the option of
Landlord exercised by Landlord giving written notice to Tenant of such
termination within thirty (30) days after such taking or conveyance, shall
forthwith cease and terminate and the rent and all other sums payable hereunder
shall be duly apportioned as of the date of such taking or conveyance. Tenant
thereupon shall surrender to Landlord the Premises and all interest therein
under this Lease, and Landlord may reenter and take possession of the Premises
and remove Tenant therefrom. No award for any partial or entire taking shall be
apportioned and Tenant hereby releases any claim to and assigns to Landlord any
award which may be made in such taking or condemnation, together with any and
all rights of Tenant now or hereafter arising in or to the same or any part
thereof, including, but not limited to, any award for the "bonus value" of
Tenant's interest under this Lease. In the event of a partial taking, or a sale,
transfer or conveyance in lieu thereof, which does not result in a termination
of this Lease pursuant to the foregoing, the rent shall be apportioned according
to the ratio that the part of the Premises remaining usable by Tenant bears to
the total area of the Premises. To the extent it is inconsistent with the above,
each party waives the provisions of Section 1265.130 of the California Code of
Civil Procedure allowing either party to petition the superior court to
terminate this Lease in the event of a partial taking of the Premises.

 



ARTICLE XV

ASSIGNING - MORTGAGING - SUBLETTING - CHANGE IN OWNERSHIP

 

15.1 No Unauthorized Transfer. Tenant shall not voluntarily, by operation of law
or otherwise, assign, sublet, enter into a license or concession agreement for,
hypothecate, encumber, pledge or otherwise transfer this Lease or Tenant's
interest in the Premises (or any portion thereof) or permit any third party or
parties other than Tenant, its authorized agents, employees, invitees and
visitors, to occupy the Premises or any portion thereof without Landlord's
advance written consent in each instance, which consent may be withheld in the
sole and absolute discretion of Landlord. Tenant acknowledges and agrees that
Landlord is entering into this Lease because Landlord has permitted Tenant to be
present in the Building on the basis of both tangible and intangible factors,
many of which are not susceptible of rational articulation or prioritization,
and that the Premises represents scarce space in the Building which is owned and
primarily occupied by Landlord. Any attempted assignment, subletting or other
transfer without Landlord's advance written consent shall constitute a default
hereunder and, at Landlord's election, shall be void so as not to confer any
rights upon any third person.

 

 

 

CSMC/Capricor CONFIDENTIAL

22



 

 

 

15.2 Procedures for Requesting Authorization. If Tenant desires at any time to
assign or otherwise transfer this Lease or to sublet the Premises or any portion
thereof, it must first notify Landlord of its desire to do so and shall submit
in writing to Landlord: (i) the name of the proposed subtenant or assignee; (ii)
the nature of the proposed subtenant's or assignee's business to be carried on
in the Premises; (iii) the terms and provisions of the proposed sublease or
assignment; and (iv) such financial, professional and other background
information as Landlord may request concerning the proposed subtenant or
assignee.

 

15.3 Landlord's Option. At any time within thirty (30) days after Landlord's
receipt of the information specified in Section 15.2 above, Landlord may by
written notice to Tenant elect, in the exercise of its sole and absolute
discretion, to: (i) consent to the subletting or assignment upon the terms and
to the subtenant or assignee proposed; (ii) refuse to give consent; or (iii)
sublease the Premises or the portion so proposed to be subleased by Tenant or
take an assignment of Tenant's leasehold estate hereunder or such part thereof
as shall be specified in said notice upon the same terms (excluding terms
relating to the use of Tenant's name or the continuation of Tenant's business)
as those offered to the proposed subtenant or assignee, as the case may be.
Tenant agrees that Landlord may consent to a proposed subletting or assignment
subject to such conditions as Landlord deems appropriate in the exercise of its
sole and absolute discretion, including, but not limited to, the conditions
specified in Sections 15.4.1, 15.4.2 and 15.4.3 below. Tenant further agrees
that no assignment or subletting consented to by Landlord shall impair or
diminish any covenant, condition or obligation imposed upon Tenant by this Lease
or any right, remedy or benefit afforded Landlord by this Lease. If Landlord
consents to such assignment or subletting, Tenant may, within ninety (90) days
after the date of Landlord's consent, enter into a valid assignment or sublease
of the Premises or portion thereof upon the terms and conditions described in
the information required to be furnished by Tenant to Landlord pursuant to
Section 15.2 above, or upon other terms not more favorable to Tenant; provided,
however, that any material change in such terms shall be subject to Landlord's
consent as provided in this Article XV. Failure of Landlord to exercise any
option set forth in clauses (i) through (iii) above within such thirty (30) day
period shall be deemed refusal of Landlord to consent to the proposed subletting
or assignment.

 

15.4 Conditions to Consent.

 

15.4.1 Standards of Reasonableness. Landlord may withhold its consent to any
assignment or subletting, encumbrance, hypothecation, pledge or other transfer
in the exercise of Landlord's sole and absolute discretion. Landlord hereby
advises Tenant in advance and Tenant hereby agrees that Landlord will withhold
such consent for any of the following reasons, among others, if the proposed
assignee, sublessee or transferee: (i) is not satisfactory to Landlord as to
credit or character or business or professional reputation; (ii) intends to
occupy the Premises for purposes other than specified in this Lease or for
purposes which are inconsistent with Landlord's commitments to other tenants in
the Building or in other buildings or facilities owned and operated by Landlord,
or for purposes which are unlawful or reasonably undesirable; (iii) is unable to
fulfill the terms of this Lease; (iv) is not satisfactory to Landlord as to the
quality of services provided or research to be conducted; or (v) will be
occupying the Premises to supply services which are duplicative of services
already available to patients or the professional staff of Cedars-Sinai Medical
Center or to occupants in the Building.

 

 

 

CSMC/Capricor CONFIDENTIAL

23



 

 

 



15.4.2 Further Transfers. In no event shall Landlord's consent to any
assignment, transfer or subletting relieve Tenant from the obligations to obtain
Landlord's express written consent to any further assignment, transfer,
subletting or sub-subletting or release Tenant from any liability or obligation
hereunder (whether or not then accrued) and Tenant shall continue to be fully,
jointly and severally liable hereunder notwithstanding Landlord's consent to
such assignment, transfer or subletting.

 

15.4.3 Rent or Other Premiums. As a further condition to Landlord's consent to
any subletting, assignment or other transfer referred to in Sections 15.3 and
15A.l or any other part of Article XV, Landlord shall be entitled to receive any
rent or other premium otherwise payable to Tenant in consideration of the
sublease, assignment or other transfer (i.e., if the sublease, assignment or
other transfer provides that the sublessee, assignee or other transferee
thereunder is to pay any amount in excess of the rent and other charges due
under this Lease, whether such premium be in the form of an increased monthly or
annual rent, a lump sum payment in consideration of the sublease, assignment or
transfer or consideration of the sublease, assignment or transfer or
consideration of any other form, such premium over and above the rent and the
other sums due hereunder shall, at Landlord's election, inure only to Landlord's
benefit), and any such sublease, assignment or transfer and Landlord's consent
shall be effected on forms supplied or approved by Landlord and its attorneys.
In addition, the Basic Annual Rent, after the transfer, shall not be less than
the Basic Annual Rent, as adjusted pursuant to Section 4.2, immediately before
the transfer, plus the total compensation paid for the annual period immediately
preceding the transfer, pursuant to Section 4.3.2 hereof.

 

15.4.4 Processing Costs and Fees. Tenant agrees to reimburse Landlord for
Landlord's reasonable costs and attorneys' fees incurred in connection with the
processing and documentation of any such requested assignment, subletting,
transfer, change of ownership, hypothecation, pledge or encumbrance of this
Lease or Tenant's interest in and to the Premises.

 

15.4.5 No Waiver. No subletting, assignment or other transfer, even with the
consent of Landlord, shall relieve Tenant of its obligation to pay the rent and
to perform all of the other obligations to be performed by Tenant hereunder.
Landlord's consent to anyone transfer shall apply only to the specific
transaction thereby authorized and such consent shall not be construed as a
waiver of the duty of Tenant or any transferee to obtain Landlord's consent to
any other or subsequent transfer or as modifying or limiting Landlord's rights
hereunder in any way. Landlord's acceptance of rent directly for any subtenant,
assignee or any other transferee shall not be construed as Landlord's approval
or consent thereto nor Landlord's agreement to accept the attornment of any
subtenant in the event of any termination of this Lease. In no event shall
Landlord's enforcement of any provision of this Lease against any transferee be
deemed a waiver of Landlord's right to enforce any term of this Lease against
Tenant or any other person.

 

15.4.6 Nature of Tenant. If Tenant is a corporation which, under the then
current guidelines published by the Commissioner of Corporations of the State of
California, is not deemed a public corporation, or is an unincorporated
association or partnership or company, the following shall be deemed an
assignment within the meaning of this Article XV: the transfer, assignment,
hypothecation, or other disposition, whether in one transaction or a series of
transactions, of any stock or interest in such corporation, association or
partnership, which results in a transfer, assignment, hypothecation, change,
addition, or other disposition of fifty-one percent (51 %) or more of any class
of stock in Tenant or in a transfer, assignment, hypothecation, or other
disposition of a fifty-one percent (51%) interest or more in Tenant (including,
without limitation, an interest in profits, net profits or cash flow). Tenant
shall notify Landlord of any transfer of an ownership interest in Tenant to any
person not later than thirty (30) days prior to such transfer together with a
summary of the material terms of such transaction, whether or not consent of
Landlord is required pursuant to this Article XV.

 

 

CSMC/Capricor CONFIDENTIAL

24



 

 



 

ARTICLE XVI SUBORDINATION; ATTORNMENT

 

16.1 Subordination. With respect to all ground leases, mortgages, deeds of trust
or other recorded evidences of financing obligations ("Superior Interests") now
or hereafter covering the Premises and/or all or any other portion of the
Project, Building or the Property, and with respect to the ground lessors,
mortgagees or beneficiaries thereunder ("Superior Interest Holders"), Tenant
agrees as follows:

 

(a) Unless otherwise requested by any Superior Interest Holder in writing, this
Lease is and shall remain subordinate to all Superior Interests existing as of
the date of this Lease, and to all renewals, modifications, consolidations,
replacements, extensions and amendments thereof.

 

(b) If requested by any future Superior Interest Holder in writing, this Lease
shall automatically become subordinate to any such future Superior Interest and
all extensions or amendments thereof.

 

The above-referenced subordinations shall be automatic and self-executing, but
additionally Tenant agrees, within ten (10) days after receipt of written
request therefor from Landlord or any Superior Interest Holder, to execute,
acknowledge and deliver any and all documents or instruments requested to
confirm and assure such subordination under the above-referenced terms.

 

16.2 Attornment. Tenant shall attorn to any person, firm or corporation
purchasing or otherwise acquiring the Premises, Building or Project at any sale
or other proceeding, or pursuant to the exercise of any rights, powers or
remedies under any Superior Interests, as if such person, finn or corporation
had been named as Landlord herein. Tenant shall confirm such attornment in
writing if so requested.

 

16.3 Attornev-in-Fact. If Tenant fails to execute any document required from
Tenant under this Article within ten (l0) days after written request therefor,
Tenant hereby constitutes and appoints Landlord as its special attorney-in-fact
to execute and deliver any such document or documents in the name of Tenant.
Such power, being coupled with an interest, is irrevocable.

 



CSMC/Capricor CONFIDENTIAL

25



 

 

 

16.4 Non-Disturbance. With respect to any ground leases, mortgages, deeds of
trust, or other liens entered into by Landlord and any such mortgagee or deed of
trust beneficiary, and in consideration of Tenant's agreement to be bound by the
provisions of this Article XVI, Landlord shall use its reasonable efforts to
cause, upon the request of Tenant, any and all future Superior Interest Holders
to enter into and deliver to Tenant non-disturbance and attornment agreements
which are customarily entered into by such Superior Interest Holders in
consideration of the subordination of pre-existing tenant leases such as this
Lease.

 







ARTICLE XVII DEFAULT

 

17.1 Default by Tenant. The occurrence of any of the following shall constitute
a breach of and default under this Lease by Tenant:

 

(a) Failure by Tenant to pay any amount, including without limitation, monthly
installments of Basic Annual Rent and any additional rent, when and as the same
becomes payable in accordance with the provisions of this Lease, and the
continuation of such failure for a period of ten (10) business days after
written notice thereof from Landlord to Tenant.

 

(b) Failure by Tenant in the due, prompt and complete performance and observance
of any express or implied covenant, agreement or obligation of Tenant contained
in this Lease, other than the breaches described of Sections 17.1(a), (g), and
(h) hereof, and the continuation of such failure for a period of fifteen (15)
days after written notice thereof from Landlord to Tenant specifying the nature
of such failure; provided, however, that if any such failure involves a
hazardous condition or involves interference with, or an adverse effect upon,
Landlord's operations in the Building or those of any other tenant or occupant
of the Building, Landlord shall have the right, in addition to its other rights
under this Lease, to cure such condition or to obtain injunctive relief against
Tenant if the condition is not cured within said fifteen (15) day period or such
shorter period of time as may be required by applicable laws or as may be
required by Landlord.

 

(c) Tenant's vacating or abandoning of the Premises, as such abandonment is
established pursuant to Section 1951.3 of the California Civil Code, as such
code section is amended or replaced from time to time.

 

(d) Any financial statement or any representation given to Landlord by Tenant,
or any assignee, sublessee or successor of Tenant or any guarantor of this
Lease, proves to be materially false.

 

(e) The insolvency of Tenant; the making by Tenant of any assignment for the
benefit of creditors; the filing by or against Tenant of a petition to have
Tenant adjudged bankrupt or of a petition for reorganization or arrangement
under any law relating to bankruptcy, insolvency or creditors' rights in general
(unless in the case of a petition filed against Tenant, the same is dismissed
within sixty (60) days); the appointment of a trustee or receiver to take
possession of all or a substantial part of Tenant's assets or of Tenant's
interest under this Lease, where such seizure is not discharged within thirty
(30) days. The occurrence of any of the acts or events referred to in this
subparagraph with respect to any guarantor of this Lease, if any, shall also
constitute a default hereunder.

 

 

CSMC/Capricor CONFIDENTIAL

26



 

 

 

(f) The attachment, execution or other judicial seizure of a substantial portion
of Tenant's assets located at the Premises or of Tenant's interest in this
Lease, where such seizure is not discharged within thirty (30) days.

 





(g) The breach of the provisions of Section 6.6 concerning animal research.

 

(h) The breach of any obligation of Tenant under this Agreement with respect to
the use, disposal, handling, or storage of Hazardous Materials.

 

The notices referred to in clauses (a) and (b) above shall be in lieu of, and
not in addition to, any notice required under Section 1161 et seq. of the
California Code of Civil Procedure.



 

 

ARTICLE XVIII REMEDIES

 

18.1 Termination of Lease and Removal of Tenant. In the event of Tenant's breach
of or default under this Lease as provided in Article XVII hereof, Landlord, at
Landlord's option, and without limiting Landlord in the exercise of any other
right or remedy Landlord may have on account of such default, and without any
further demand or notice, may terminate this Lease and/or, to the extent
permitted by law, remove all persons and property from the Premises, which
property shall be stored by Landlord at a warehouse or elsewhere at the risk,
expense and for the account of Tenant.

 

18.2 Damages. If Landlord elects to terminate this Lease as provided III Section
18.1 above, Landlord shall be entitled to recover from Tenant the aggregate of:

 

(a) The worth at the time of award of the unpaid rent and charges equivalent to
rent earned as of the date of the termination hereof;

 

(b) The worth at the time of award of the amount by which the unpaid rent and
charges equivalent to rent which would have been earned after the date of
termination hereof until the time of award exceeds the amount of such rental
loss that Tenant proves could have been reasonably avoided;

 

(c) The worth at the time of award of the amount by which the unpaid rent and
charges equivalent to rent for the balance of the Term hereof after the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided;

 

 

CSMC/Capricor CONFIDENTIAL

27



 

 

 

(d) Any other amount necessary to compensate Landlord for the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom; and

 

(e) Any other amount which Landlord may hereafter be permitted to recover from
Tenant to compensate Landlord for the detriment caused by Tenant's default. For
the purposes of this Section, the "time of award" shall mean the date upon which
the judgment in any action brought by Landlord against Tenant by reason of such
default is entered or such earlier date as the court may determine; the "worth
at the time of award" of the amounts referred to in Sections 18.2(a) and 18.2(b)
shall be computed by allowing interest at the lesser of the Lease Rate plus
three (3) percentage points or the maximum rate permitted by law; and the "worth
at the time of award" of the amount referred to in Section 18.2(c) shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (l%) per annum.
Tenant agrees that such charges shall be recoverable by Landlord under
California Code of Civil Procedure Section 1174(b) or any similar, successor or
related provision of law. Further, Tenant hereby waives the provisions of
California Code of Civil Procedure Section 1174(c) and California Civil Code
Section 1951.7 or any other similar, successor or related provision of law
providing for Tenant's right to satisfy any judgment in order to prevent a
forfeiture of this Lease or requiring Landlord to deliver written notice to
Tenant of any reletting of the Premises. No acts or efforts of Landlord to
mitigate damages caused by Tenant's breach or default shall be construed or
operate to waive or reduce any damages or other sums recoverable by Landlord
hereunder (provided, however, that Landlord shall under no circumstances be
obligated to so mitigate any such damages).

 

18.3 No Effect on Indemnification. Nothing in this Article shall be deemed to
affect Landlord's right to indemnification for liability or liabilities arising
prior to the termination of this Lease under the indemnification clause or
clauses contained in this Lease.

 

18.4 No Acceptance of Surrender. Notwithstanding anything to the contrary set
forth herein, Landlord's reentry to perform acts of maintenance or preservation
of, or in connection with efforts to relet, the Premises or any portion thereof,
or the appointment of a receiver upon Landlord's initiative to protect
Landlord's interest under this Lease, shall not terminate Tenant's right to
possession of the Premises or any portion thereof and, until Landlord does elect
to terminate this Lease, this Lease shall continue in full force and Landlord
may pursue all its remedies hereunder, including, without limitation, the right
to recover from Tenant as they become due hereunder all rent and other charges
required to be paid by Tenant under the terms of this Lease.

 

18.5 Action for Rent. In the event of any default by Tenant as set forth above,
then in addition to any other remedies available to Landlord at law or in equity
or under this Lease, Landlord shall have the right to bring an action or actions
from time to time against Tenant, in any court of competent jurisdiction, for
all rent and other sums due or becoming due under this Lease, including all
damages and costs proximately caused thereby, notwithstanding Tenant's
abandonment or vacation of the Premises or other acts of Tenant, as permitted by
Section 1951.4 of the California Civil Code or any successor, related or similar
provision of law. Such remedy may be exercised by Landlord without prejudice to
its right to thereafter terminate this Lease in accordance with the other
provisions contained in this Article.

 

 

CSMC/Capricor CONFIDENTIAL

28



 

 

 



18.6 Definition of Rent. The terms "rent" and "rental", as used in this Article
and in any and all other provisions of this Lease, shall mean Basic Annual Rent
and any and all other amounts payable by Tenant pursuant to the provisions of
this Lease.

 

18.7 Reletting. In the event of Tenant's abandonment of the Premises or if
Landlord shall elect to reenter or shall take possession of the Premises
pursuant to any legal proceeding or pursuant to any notice provided by law, and
until Landlord elects to terminate this Lease, Landlord may, from time to time,
without terminating this Lease, recover all rent as it becomes due under Section
18.5 above and/or relet the Premises or any part thereof for the account of and
on behalf of Tenant, on any terms, for any term (whether or not longer than the
Term of this Lease) and at any rent as Landlord in its reasonable discretion may
deem advisable, and Landlord may make any alterations and repairs to the
Premises in connection therewith. Tenant hereby irrevocably constitutes and
appoints Landlord as its special attorney-in-fact, irrevocable and coupled with
an interest, for purposes of reletting the Premises pursuant to the immediately
preceding sentence. In the event that Landlord shall elect to so relet the
Premises on behalf of Tenant, then rent received by Landlord from such reletting
shall be applied:

 

(a) First, to reimburse Landlord for the costs and expenses of such reletting
(including, without limitation, costs and expenses of retaking or repossessing
the Premises, removing persons and property therefrom, securing new tenants,
and, if Landlord shall maintain and operate the Premises, the costs thereof) and
necessary or reasonable alterations.

 

(b) Second, to the payment of any indebtedness of Tenant to Landlord other than
Basic Annual Rent and other sums due and unpaid hereunder.

 

(c) Third, to the payment of rent, Basic Annual Rent and other sums due and
unpaid hereunder, and the residue, if any, shall be held by Landlord and applied
in payment of other or future obligations of Tenant to Landlord as the same may
become due and payable.

 

Should the rent received from such reletting, when applied in the manner and
order indicated above, at any time be less than the total amount owing from
Tenant pursuant to this Lease, then Tenant shall pay such deficiency to
Landlord, and if Tenant does not pay such deficiency within five (5) days of its
receipt of written notice, Landlord may bring an action against Tenant for
recovery of such deficiency or may pursue its other remedies hereunder or under
California Civil Code Section 1951.8, California Code of Civil Procedure Section
1161 et seq., or any similar, successor or related provision of law.

 

18.8 Cumulative Remedies. All rights, powers and remedies of Landlord hereunder
and under any other agreement now or hereafter in force between Landlord and
Tenant shall be cumulative and not alternative and shall be in addition to all
rights, powers and remedies given to Landlord at law or in equity. The exercise
of anyone or more of such rights or remedies shall not impair Landlord's right
to exercise any other right or remedy, including, without limitation, any and
all rights and remedies of Landlord under California Civil Code Section 1951.8,
California Code of Civil Procedure Section 1161 et seq., or any similar,
successor or related provision of law.

 

 

CSMC/Capricor CONFIDENTIAL

29



 

 

 



18.9 Assignment of Subrents. As security for Tenant's performance and
satisfaction of each and every one of its duties and obligations under this
Lease, Tenant does hereby assign and grant to Landlord a security interest under
the California Commercial Code in and to Tenant's right, power and authority,
during the continuance of this Lease, to receive the rents, issues, profits or
other payments received under any sublease or other transfer of part or all of
Tenant's interest in the Premises, reserving unto Tenant the right prior to any
default hereunder to collect and retain said rents, issues and profits as they
become due and payable, except that nothing contained herein shall be construed
to alter the provisions of Article XV above. Upon any such default, Landlord
shall have the right at any time thereafter, without notice (except as may be
provided for herein), either in person, by agent or receiver to be appointed by
a court, to enter and take possession of said Premises and collect such rents,
issues, profits or other payments, including, without limitation, those past due
and unpaid, and apply the same, less costs and expenses of collection,
including, without limitation, reasonable attorneys' fees, upon any indebtedness
secured hereby and in such order as Landlord may determine.

 

l8.l0 Storage of Personal Property. If, after Tenant's abandonment of the
Premises, Tenant leaves behind any items of personal property, then Landlord
shall store such property at a warehouse or any other location at the risk,
expense and for the account of Tenant, and such property shall be released only
upon Tenant's payment of such charges, together with all sums due and owing
under this Lease. If Tenant does not reclaim such property within the period
permitted by law, Landlord may sell such property in accordance with law and
apply the proceeds of such sale to any sums due and owing hereunder, or retain
said property, granting Tenant credit against sums due and owing hereunder for
the reasonable value of such property.

 

18.11 Waiver. To the maximum extent permitted by law, Tenant hereby waives all
provisions of, or protection under, any decisions, statutes, rules, regulations
or other laws of the State of California to the extent the same are inconsistent
with the terms and provisions hereof, including all rights and remedies of
Landlord provided under this Article.

 

18.12 Landlord's Cure of Tenant's Default. If at any time during the Term hereof
Tenant fails, refuses or neglects to do any of the things herein provided to be
done by Tenant, Landlord shall have the right, upon five (5) days written
notification to Tenant, but not the obligation, to do the same, but at the
expense and for the account of Tenant. The amount of any money so expended or
obligations so incurred by Landlord, together with interest thereon at the Lease
Rate, shall be repaid to Landlord within five (5) days of Tenant's receipt of
written notice, and unless so paid shall be added to the next monthly rent
payment coming due hereunder.

 

18.13 Interest and Charges on Past Due Obligations. Any amount due from Tenant
to Landlord hereunder which is not paid when due shall bear interest at the
Lease Rate from the due date until paid, unless otherwise specifically provided
herein, but the payment of such interest shall not excuse or cure any such
default by Tenant under this Lease. In addition to such interest, if any monthly
installment of Basic Annual Rent is not paid within three (3) business days
after the same is due, a late charge equal to six percent (6%) of such monthly
installment shall be assessed, which late charge Tenant hereby agrees is a
reasonable estimate of the damages Landlord shall suffer as a result of Tenant's
late payment, which damages include Landlord's additional administrative and
other costs associated with such late payment. The parties agree that it would
be impracticable and extremely difficult to fix Landlord's actual damages in
such event. Such interest and late payment penalties are separate and cumulative
and are in addition to and shall not diminish or represent a substitute for any
or all of Landlord's rights or remedies under any other provision of this Lease.

 

 

CSMC/Capricor CONFIDENTIAL

30



 

 

 



ARTICLE XIX

RULES AND REGULATIONS

 

Tenant shall observe faithfully and comply strictly with the rules and
regulations ("Rules and Regulations") contained in Exhibit E attached hereto, as
amended or supplemented by Landlord from time to time. Landlord shall not be
liable to Tenant for violation by any other tenant in the Building of any of the
Rules and Regulations, or for the breach of any covenant or condition in any
lease. Landlord has not and is not hereby representing that all tenants in the
Building are or shall be bound to any part or all of the Rules and Regulations.

 

 

 

ARTICLE XX

SURRENDER OF PREMISES

 

20.1 Surrender. Upon the expiration or sooner termination of the Term of this
Lease, Tenant shall surrender the Premises in good condition, reasonable wear
and tear excepted, broom clean and free of trash and rubbish. If Tenant has not
been in default beyond any applicable cure period under any provision of this
Lease and is not then in default, upon the expiration or sooner termination of
the Term of this Lease, then Tenant may remove the trade fixtures set forth on
Exhibit F attached hereto and Tenant's Alterations, provided that, in the case
of Tenant's Alterations, such alterations shall be removed only to the extent
they have not become a part of the Premises. Tenant shall promptly repair any
damage to the Premises occasioned by the removal of such fixtures and
alterations. In any event, Landlord may require that Tenant remove all or any
portion of such fixtures and Tenant's Alterations upon such expiration or
termination, in which event Tenant shall cause such removal to occur and all
damage arising out of such removal repaired. All other Tenant's Property shall
be removed by Tenant upon such expiration or termination. Tenant shall repair,
at its own cost, any and all damage to the Premises and the Building resulting
from or caused by any removal hereunder.

 

20.2 No Merger. The voluntary or other surrender of this Lease by Tenant, or
termination hereof, shall not constitute a merger, and shall operate, at the
option of Landlord, as an assignment to Landlord of any or all subleases or
subtenancies affecting the Premises.

 

 



ARTICLE XXI
HOLDING OVER

 

Should Tenant, with or without Landlord's written consent, hold over after the
expiration or earlier termination of this Lease, Tenant shall become a tenant
from month-to-month only upon each and all of the terms herein provided as may
reasonably and logically be construed as applicable to a month-to-month tenancy,
and any such holding over shall not constitute an extension of this Lease.
During such holding over without Landlord's written consent, Tenant shall pay,
in advance, monthly rent at the highest monthly rate provided for herein
(including any and all prior adjustments) plus an amount equal to one hundred
and fifty percent (150%) thereof. Nothing contained in the foregoing shall
relieve Tenant from, and Tenant shall remain liable for, damages incurred by
Landlord as a result of any such hold over.

 

 

CSMC/Capricor CONFIDENTIAL

31



 

 

 



ARTICLE XXII
NOTICES

 

Any notice, consent or communication to Landlord or Tenant required or permitted
to be given under this Lease shall be effectively given only if in writing and:
(a) personally served; (b) mailed by United States registered or certified mail,
postage prepaid, return receipt requested; or (c) sent by a nationally
recognized courier service (e.g., Federal Express) for next day delivery, to be
confirmed in writing by such courier, addressed as follows:

 

If to Tenant as follows:
Capricor Inc.

8700 Beverly Blvd Davis Building Room D-1063

Los Angeles, CA 90048

Attn: Oliver Foellmer

 

If to Landlord, as follows:

 

Cedars-Sinai Medical Center

8700 Beverly Boulevard

North Tower - 2009

Los Angeles, CA 90048-1869

Attention: Richard Katzman
                    Vice President for Academic Affairs

 

With copy to:

 

Cedars-Sinai Medical Center

8700 Beverly Boulevard

TBS 290

Los Angeles, CA 90048-1869

Attention: Peter Braveman, Esq.
                   Senior Vice President of Legal Affairs
                   and General Counsel

 

 

CSMC/Capricor CONFIDENTIAL

32



 

 

 

And with a copy to any and all Superior Interest Holders, but only as previously
requested in writing by Landlord.

 

Either party shall have the right to change the address or addresses to which
notices shall thereafter be sent by giving notice to the other party as
aforesaid. Notices given in the manner aforesaid shall be deemed delivered when
actually received or refused by the party to whom sent, unless such notice is
mailed as aforesaid, in which event such notice shall be deemed complete on the
day of actual delivery as shown by the return receipt or at the expiration of
the third (3rd) business day after the date of mailing, whichever first occurs.

 



 

ARTICLE XXIII

QUIET ENJOYMENT

 

So long as Tenant performs and observes all of its obligations and covenants
hereunder and is not in default hereunder, Tenant shall have the right to the
quiet and peaceful enjoyment and possession of the Premises during the Term of
this Lease without hindrance or ejection by anyone lawfully making a claim by,
through, or under Landlord, subject to the terms and conditions of this Lease
and of any ground leases, underlying leases, mortgages or deeds of trust
affecting all or any portion of the Project.

 

 

 

 

ARTICLE XXIV
ESTOPPEL CERTIFICATE

 

Tenant shall, at any time and from time to time, within ten (10) days after
written notice from Landlord, execute, acknowledge and deliver to Landlord a
statement in writing, in a form provided by Landlord to Tenant, certifying,
among other things, that this Lease is unmodified and in full force and effect
(or, if modified, stating the nature of such modification and certifying that
this Lease, as so modified, is in full force and effect), the dates to which the
rent and other charges, if any, are paid in advance and the amount of Tenant's
security deposit, if any, and acknowledging that there are not, to Tenant's
knowledge, any uncured defaults on the part of Landlord hereunder, and that
there are no events or conditions then in existence which, with the passage of
time or notice or both, would constitute a default on the part of Landlord
hereunder (or specifying such defaults, events or conditions, if any are
claimed). It is expressly understood and agreed that any such statement may be
relied upon by any prospective purchaser or encumbrancer of all or a portion of
the Project. Tenant's failure to deliver such statement shall, at the Landlord's
election, be conclusive upon Tenant that this Lease is in full force and effect
without modification (except as may be represented by Landlord), that there are
no uncured defaults in Landlord's performance, and that no more than one month's
rent has been paid in advance. Tenant shall be liable to Landlord for any
consequential damages suffered by Landlord and occasioned by Tenant's failure to
deliver such certificates in the manner described above.

 

 

CSMC/Capricor CONFIDENTIAL

33



 

 



 

ARTICLE XXV

LIABILITY OF LANDLORD

 

In the event of any transfer or transfers of Landlord's interest in the
Premises, other than a transfer for security purposes only, Landlord (or
Landlord's successor-in-interest as a transferor) shall be automatically
relieved of any and all obligations and liabilities on the part of Landlord
accruing hereunder from and after the date of such transfer, including, without
limitation, the payment of the leasing commission, if any, due with respect to
this Lease. Tenant agrees to look solely to Landlord's interest in the Project
(or the proceeds thereof) for the satisfaction of any remedy of Tenant for the
collection of a judgment (or other judicial process) requiring the payment of
money by Landlord in the event of any default by Landlord hereunder, and no
other property or assets of Landlord shall be subject to levy, execution or
other enforcement procedure for the satisfaction of Tenant's remedies under or
with respect to this Lease.

 





ARTICLE XXVI

LANDLORD'S INABILITY TO PERFORM

 

This Lease and the obligations of Tenant hereunder shall not be affected or
impaired because Landlord is unable to fulfill any of its obligations hereunder
or is delayed in doing so, if such inability or delay is caused by reason of the
inability of Landlord to obtain the necessary building permits and other
governmental approvals required to construct any improvements to the Building,
the unavailability of materials, strikes or other labor troubles or any other
cause beyond the control of Landlord, except as may otherwise be specifically
set forth in this Lease. Landlord shall not be deemed to be in default in the
performance of any obligation required to be performed by it hereunder unless
and until Landlord or any beneficiary under any deed of trust or any mortgage,
ground lessor or other lienholder with rights in all or any portion of the
Project has failed to perform such obligation within thirty (30) days after
written notice by Tenant to Landlord specifying wherein Landlord has failed to
perform such obligation; provided, however, that if the nature of Landlord's
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be deemed to be in default if Landlord or
any of such other parties shall commence such performance within such thirty
(30) day period and thereafter diligently prosecutes the same to completion.

 

 

 

ARTICLE XXVII

ATTORNEYS' FEES

 

In the event of any litigation between Tenant and Landlord to enforce any
provision of this Lease or otherwise with respect to the subject matter hereof,
the unsuccessful party in such litigation shall pay to the successful party all
costs and expenses, including reasonable attorneys' fees, incurred therein by
the successful party. If either party hereto without fault is made a party to
any litigation instituted by or against the other party to this Lease, such
other party shall indemnify the party who without fault has been made a party to
such litigation and save it harmless from all costs and expenses, including
reasonable attorneys' fees, incurred by it in connection therewith.

 

 

CSMC/Capricor CONFIDENTIAL

34





 

 



 

ARTICLE XXVIII
SERVICES

 

28.1 Provision of Services. So long as Tenant is not in default hereunder,
Landlord agrees to provide to the Premises the following Building services on
the same basis as such services are provided from time to time to other
occupants of the Building: elevator, electrical, water, heating, ventilating and
air conditioning, janitorial and security services. Landlord shall provide to
the Premises heating, ventilation, and air conditioning twenty-four (24) hours
daily. With respect to security services, Tenant may: (a) subject to the other
provisions of this Lease, cause a separate security system to be installed for
the Premises, provided that the same shall not limit Landlord's right of access
to the Premises; or (b) if practicable, tie into any central Building security
system, provided that Tenant shall, upon demand by Landlord, pay to Landlord all
incremental costs incurred by Landlord from time to time in connection with such
tie-in.

 

28.2 Interruption of Services. Landlord shall not be liable for any failure to
furnish, stoppage of, or interruption in furnishing any of the services or
utilities described in this Article XXVIII when such failure is caused by
accident, breakage, repairs, strikes, lockouts, labor disputes, labor
disturbances, governmental regulation, civil disturbances, acts of war,
moratorium or other governmental action, or any other cause beyond Landlord's
reasonable control, and, in such event, Tenant shall not be entitled to any
damages nor shall any failure or interruption abate or suspend Tenant's
obligation to pay rent required under this Lease or constitute or be construed
as a constructive or other eviction of Tenant. Further, in the event any
governmental authority or public utility promulgates or revises any law,
ordinance, rule or regulation, or issues mandatory controls or voluntary
controls relating to the use or conservation of energy, water, gas, light or
electricity, the reduction of automobile or other emissions, or the provision of
any other utility or service, Landlord may take any reasonably appropriate
action to comply with such law, ordinance, rule, regulation, mandatory control
or voluntary guideline and Tenant's obligations hereunder shall not be affected
by any such action of Landlord. The parties acknowledge that safety and security
devices, services and programs provided by Landlord, if any, while intended to
deter crime and ensure safety, may not in given instances prevent theft or other
criminal acts, or ensure safety of persons or property. The risk that any safety
or security device, service or program may not be effective, or may malfunction,
or be circumvented by a criminal, is assumed by Tenant with respect to Tenant's
property and interests, and Tenant shall obtain insurance coverage to the extent
Tenant desires protection against such criminal acts and other losses, as
further described in this Lease. Tenant agrees to cooperate in any reasonable
safety or security program developed by Landlord or required by Law.

 

 



 

CSMC/Capricor CONFIDENTIAL

35



 

 

 

28.3 Compliance with Service Related Regulations. Tenant shall comply with all
rules and regulations which Landlord may reasonably establish for the proper
functioning and protection of the heating, ventilating, air conditioning,
plumbing and other mechanical systems, and Tenant shall in no event use the same
in any manner vocative of any governmental law or regulation.

 

28.4 Additional Building Service Demands. Tenant shall not use, without the
prior written consent of Landlord, any apparatus or device in the Premises
(including, but not limited to, electronic data processing machines and machines
using current in excess of 110 volts) which will in any way increase the amount
of electricity, water or compressed air (if compressed air is furnished by
Landlord) normally furnished or supplied for use of the Premises as space for
Biomedical Activities, nor shall Tenant connect with electric current (except
through existing electrical outlets in the Premises, or water pipes or air
pipes, if there are any) any apparatus or device for the purpose of using
electric current or water or air. Tenant shall cause a water meter and an
electric current meter to be installed so as to measure the amount of water and
electric current consumed for its use of the Premises. The cost of any such
meters and of installation, maintenance and repair thereof shall be paid for by
Tenant, and, notwithstanding anything contained in this Lease to the contrary,
Tenant agrees to pay Landlord, promptly upon demand, for all such water and
electric current consumed as shown by said meters at the rates charged for such
services by the jurisdiction in which the Building is located or by the local
public utility furnishing the same, whichever the case may be, plus any
additional expense incurred in keeping account of the water and electric current
so consumed.

 

28.5 Modification of Services. Notwithstanding anything herein above to the
contrary, Landlord reserves the right from time to time to make reasonable and
nondiscriminatory modifications to the above standards for utilities and
services.

 

28.6 Special Services. At any time during the Term of this Lease, Tenant, at its
sole option, may elect to purchase from Landlord any of the special services
identified in Exhibit G attached hereto. The rates for such special services
shall be established by Landlord in its sole discretion from time to time and
are subject to change.

 

 



 

ARTICLE XXIX
GENERAL PROVISIONS

 

29.1 Headings. The section and subsection headings contained in this Lease are
for convenience only and do not in any way limit or amplify any term or
provision hereof.

 

29.2 Plurals and Genders. The terms "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular, and the neuter shall include the
masculine and feminine genders.

 

29.3 "Persons" Defined. The words "person" or "persons" as used herein shall
include individuals, firms, associations and corporations.

 

 

 

CSMC/Capricor CONFIDENTIAL

36



 

 

 

29.4 Covenants and Agreements; Time of the Essence. All of the provisions of
this Lease are to be construed as covenants and agreements as though the words
importing such covenants and agreements were used in each separate provision
hereof. Each of Tenant's covenants and agreements herein contained are
conditions, the time of which is of the essence, and the strict performance of
each shall be a condition precedent to Landlord's obligations hereunder and the
right of Tenant to remain in possession of the Premises and to have this Lease
continue in effect.

 

29.5 Intellectual Property. Landlord and Tenant hereby acknowledge that, as of
the Commencement Date, the parties independently own and/or have rights in and
to certain items of intellectual property, and that during the term of this
Lease, the parties may independently develop and/or otherwise accumulate rights
in and to additional items of intellectual property. The parties agree that
neither this Lease nor any Company Activities in the Premises, Specialized
Research Cores or Common Areas shall create any rights whatsoever of access,
ownership, license or otherwise to the other party's intellectual property,
whether such intellectual property or a party's rights therein are in existence
prior to the Commencement Date or developed and/or accumulated during the Term
of this Lease or thereafter.

 

29.6 Successors and Assigns. All of the covenants, conditions and provisions of
this Lease shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
assigns, subject at all times, however, to all agreements and restrictions
contained in Article XV hereof.

 

29.7 Interpretation. The language in all parts of this Lease shall be in all
cases construed simply according to its fair meaning, and riot strictly for or
against Landlord or Tenant. Any reference to any Article herein shall be deemed
to include all subsections thereof unless otherwise specified or reasonably
required from the context. Any reference to "days" or "months" herein shall
refer to calendar days or months, respectively, unless specifically provided to
the contrary. The terms "herein," "hereunder" and "hereof' as used in this Lease
shall mean "in this Lease," "under this Lease" and "of this Lease",
respectively, except as otherwise specifically set forth in this Lease.

 

29.8 Waiver and Default. No waiver by Landlord of any provision of this Lease
shall be deemed to be a waiver of any other provision hereof or of any
subsequent breach by Tenant of the same or any other provision. No delay on the
part of Landlord in exercising any of its rights hereunder shall operate as a
waiver of such rights or of any other right of Landlord, nor shall any delay,
omission or waiver on anyone occasion be deemed a bar to, or a waiver of, the
same or any other right on any other occasion. Neither Landlord's failure to
bill Tenant for any rent as it becomes due hereunder, nor Landlord's error in
such billing or failure to provide any other documentation in connection
therewith, shall operate as a waiver of Landlord's right to collect any such
rent which may have at any time become due hereunder in the full amount to which
Landlord is entitled pursuant to the terms hereof, except as otherwise may be
specifically set forth in this Lease. Landlord's consent to or approval of any
act by Tenant requiring Landlord's consent or approval shall not be deemed to
render unnecessary the obtaining of Landlord's consent to or approval of any
subsequent act of Tenant whether or not similar to the act so consented to or
approved. No act or thing done by Landlord or Landlord's agents during the Term
of this Lease shall be deemed an acceptance of a surrender of the Premises, and
no

agreement to accept such surrender shall be valid, unless in writing and signed
by Landlord. No employee of Landlord or Landlord's agents shall have any power
to accept the keys to the Premises prior to the termination of this Lease and
the delivery of the keys to any such employee shall not operate as a termination
of this Lease or a surrender or Landlord's acceptance of the Premises. If Tenant
at any time desires to have Landlord sublet or attempt to sublet the Premises
for Tenant's account, Landlord or Landlord's agents are authorized to receive
said keys for such purposes without releasing Tenant from any of its obligations
under this Lease.

 

 

 

CSMC/Capricor CONFIDENTIAL

37



 

 

 



29.9 Entire Agreement: Amendments. This Lease and the Exhibits and any Riders
attached hereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof, and no prior agreement or understanding
pertaining to any such matter shall be effective for any purpose. No provision
of this Lease may be amended or supplemented except by an agreement in writing
signed by the party or parties to be bound thereby. Tenant wan-ants and
represents that there have been no representations or statements of fact with
respect to the Premises, the Building, the surrounding area or otherwise,
whether by Landlord, its agents or representatives, any lease broker or any
other person, which representations or statements have in any way induced Tenant
to enter this Lease or which have served as the basis in any way for Tenant's
decision to execute this Lease, except as contained in this Lease. Tenant agrees
and acknowledges that no lease broker, agent or other person has had or does
have the authority to bind Landlord to any statement, covenant, warranty or
representation except as contained in this Lease, and that no person purporting
to hold such authority shall bind Landlord, and that it is not reasonable for
Tenant to have assumed that any person had or has such authority. Further,
neither Landlord's execution of this Lease nor any other of its acts shall be
construed in any way to indicate Landlord's ratification, consent or approval of
any act, statement or representation of any third person except as specifically
set forth in this Lease.

 

29.10 Landlord's Consent or Approval. Except as may otherwise be expressly
provided herein, Landlord may, in its sole and absolute discretion, withhold any
consent or approval required hereunder.

 

29.11 Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
and be construed as one and the same instrument.

 

29.12 Applicable Law and Venue. This Lease shall be governed by and construed in
accordance with the laws of the State of California. Except for the matters
required to be arbitrated pursuant to specific provisions of this Lease, any
action to declare or enforce any rights or obligations under this Lease may be
commenced by any party in the Superior Court or other Court of competent
jurisdiction of the County in which the Building is located. Tenant and Landlord
hereby consent to the jurisdiction of such Court for such purposes and agree
that any notice, complaint or other legal process delivered to Tenant or
Landlord in accordance with the provisions of Article XXII of this Lease shall
constitute adequate notice and service of process for all purposes and shall
subject Tenant and Landlord to the jurisdiction of such Court for purposes of
adjudicating any matter related to this Lease. The provisions of this Section
shall also apply to all guarantors of this Lease.

 

 

 

CSMC/Capricor CONFIDENTIAL

38



 

 

 



29.13 Incorporation of Exhibits. All Exhibits or Riders referenced in this
Lease, if any, are incorporated herein by reference as though fully set forth
herein.

 

29.14 Reserved Area. Tenant hereby acknowledges and agrees that the exterior
walls of the Building and the area between the finished ceilings of the Premises
and the slab of the floor of the Building there above have not been demised
hereby, and that the use thereof, together with the right to install, maintain,
use, repair and replace pipes, ducts, conduits and wires leading through, under
or above the Premises, is hereby excepted and reserved unto Landlord.

 

29.15 Brokers. Tenant and Landlord each warrant and represent that no person is,
or may be, entitled to a commission, finder's fee or other like payment in
connection herewith. Landlord and Tenant hereby indemnify and hold each other
harmless from and against any and all loss, liability, cost and expense,
including, without limitation, reasonable attorneys' fees, that the other party
may incur as a result of the incorrectness of such warranty and representation.

 

29.16 No Option. The submission of this Lease by Landlord or its agent or
representative for examination or execution by Tenant does not constitute an
option or offer to lease the Premises upon the terms and conditions contained
herein or a reservation of the Premises in favor of Tenant; it being intended
hereby that this Lease shall become effective only upon the execution hereof by
Landlord and delivery of a fully executed counterpart hereof to Tenant.

 

29.17 Authority. In the event Tenant is a corporation, the parties executing
this Lease on behalf of Tenant hereby covenant, represent and warrant that: (i)
they are duly authorized to execute and deliver this Lease on behalf of Tenant;
(ii) Tenant is a duly organized corporation in good standing, with full right,
power and authority to enter into this Lease and to perform its obligations
hereunder; (iii) all necessary steps have been taken prior to the date hereof to
qualify Tenant to do business in California; (iv) all franchise and corporate
taxes have been paid as of the date hereof; and (v) all future forms, reports,
fees and other documents necessary to comply with applicable laws will be filed
when due. In the event Tenant is a partnership, the parties executing this Lease
on behalf of Tenant hereby covenant and warrant that: (i) they are duly
authorized to execute and deliver this Lease on behalf of Tenant; and (ii)
Tenant is a duly organized partnership with full right, power and authority to
enter into this Lease and to perform its obligations hereunder. Tenant shall
deliver to Landlord such evidence of the foregoing as Landlord may request.

 

29.18 Recordation of Lease. At the request of any Superior Interest Holder, or
in its own discretion, Landlord shall record a memorandum of this Lease. Tenant
shall not record, or cause to be recorded, this Lease or a memorandum of this
Lease without Landlord's prior written consent.

 

29.19 Multiple Parties. If there is more than one person, firm, corporation,
partnership or other entity comprising Tenant, then: (i) the term "Tenant" as
used herein shall include all of the undersigned; (ii) each and every provision
in this Lease shall be binding on each and everyone of the undersigned; (iii)
each of the undersigned shall be jointly and severally liable hereunder; (iv)
Landlord shall have the right to join one or all of the undersigned in any
proceeding or to proceed against them in any order; (v) Landlord shall have the
right to release anyone or more of the undersigned without in any way
prejudicing its right to proceed against the others; and (vi) the act of or
notice from, or notice or refund to, or the signature of, anyone or more of
them, with respect to the tenancy of this Lease, including, but not limited to,
any renewal, extension, expiration or modification of this Lease, shall be
binding upon each and all of the persons executing this Lease as Tenant with the
same force and effect as if each and all of them had so acted or so given or
received such notice or refund or so signed.

 

 

 

CSMC/Capricor CONFIDENTIAL

39



 

 

 



29.20 No Violation of Other Agreements. Tenant hereby warrants and represents
that neither its execution of nor performance under this Lease shall cause
Tenant to be in violation of any agreement, instrument, contract, law, rule or
regulation by which Tenant is bound, and Tenant agrees to indemnify Landlord
against any loss, cost, damage or liability, including, without limitation,
reasonable attorneys' fees, arising out of Tenant's breach of this warranty and
representation.

 

29.21 Adjacent Land. If an excavation shall be made upon land adjacent to the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation license to enter upon the
Premises at reasonable times, for the purpose of doing such work as said person
shall deem necessary to preserve the wall of the Building of which the Premises
form a part from injury or damage, and to support the same by proper foundations
without any claim for damages or indemnity against Landlord or diminution or
abatement of rent.

 

29.22 Building Directory.

 

(a) Tenant may not place any sign inside or outside the Building without the
consent of Landlord, except an entrance door sign in a size and style approved
by Landlord and subject to all applicable laws and covenants, conditions or
restrictions affecting the Project.

 

(b) Landlord shall provide a directory (which, at Landlord's option, may be
computerized) in the main lobby of the Building listing the name of Tenant.

 

29.23 Parking. Landlord shall use its good faith efforts to assist Tenant so
that, concurrently with the execution of this Lease, Tenant may obtain parking
rights for unreserved parking spaces at the Cedars-Sinai Medical Office Building
(located at the corner of Alden Drive and George Burns Road) at current
prevailing parking rates available to employees of Landlord for unreserved
parking spaces. Tenant acknowledges that Landlord does not own or operate the
Cedars-Sinai Medical Office Building and further acknowledges that Landlord is
not agreeing to supply parking to Tenant pursuant to this Lease and that the
issuance of parking rights is not a condition to Tenant's obligations under this
Lease.

 

29.24 Subdivision; Mutual Cooperation. Landlord shall have the right to
subdivide the Property and/or the Building at any time for any purpose
whatsoever, including, without limitation: (a) the purpose of creating
condominium ownership of the Property and the Building; and (b) the purpose of
constructing, or financing the construction of, other buildings or improvements
on the Property. Tenant agrees to cooperate with Landlord in completing such
subdivision and in obtaining any governmental authorization or permits necessary
to facilitate the construction of any such additional improvements on the
Property, and to execute all such documents and amendments to the Lease
reasonably necessary to effectuate the same. Tenant agrees that upon subdivision
of the Property and/or the Building, Landlord may sell, transfer or convey one
or more portions of the Building and/or the Property, and that title to such
portions may be held in other than the name of Landlord.

 

 

 

CSMC/Capricor CONFIDENTIAL

40



 

 

 

29.25 Name of Building. Neither Tenant nor any shareholders of Tenant nor any of
their employees may use the name "Cedars-Sinai Medical Center" for any purpose,
including, without limitation, any advertising or the naming of any medical
group or professional corporation.

 

29.26 Rental Abatement. Any and all references herein to abatement of Basic
Annual Rent shall apply to only those amounts which would otherwise thereafter
accrue. If any dispute relating to such abatement occurs, Tenant shall pay the
rent demanded by Landlord pending the final resolution of such dispute.

 

29.27 Guarantees. If any guarantee of this Lease is required by Landlord, such
guarantee shall be in a form provided by Landlord to Tenant and Landlord may
terminate this Lease at any time until it receives such guarantee fully executed
by the required guarantors.

 

29.28 Severability. Any provision of this Lease which shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other provision
hereof, and such other provisions shall remain in full force and effect.

 

29.29 Waiver of Rights of Redemption. Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
that Tenant is evicted or dispossessed for any cause or in the event that
Landlord obtains possession of the Premises by reason of the violation by Tenant
of any of the covenants and conditions of this Lease or otherwise. The rights
given to Landlord herein are in addition to any rights that may be given to
Landlord by any statute or otherwise.

 

29.30 Light and Air. Any diminution or shutting off of light, air or view by any
structure that may be erected on lands adjacent to the Building or any other
portion of the Project shall in no manner affect this Lease or impose liability
upon Landlord.

 

29.31 No Joint Venture. The Parties hereto acknowledge and agree that nothing
contained in this Lease shall be deemed or construed to create a partnership or
joint venture between Landlord and Tenant or between Landlord and any other
party or causing Landlord to be responsible in any way for the debts or
obligations of Tenant or any other party,

 

 

CSMC/Capricor CONFIDENTIAL

41



 

 

 



ARTICLE XXX
HAZARDOUS MATERIALS

 

30.1 Compliance Costs. Tenant acknowledges that Landlord may incur, as Operating
Expenses, costs for complying with laws, codes, regulations or ordinances
relating to Hazardous Materials (as defined in Section 30.2) on or about the
Project, including, without limitation, the following: (i) Hazardous Materials
present in the soil or ground water on the Project; (ii) a change in laws,
codes, regulations or ordinances which relate to Hazardous Materials and which
makes any substance or material which is present on, in, under or about the
Project as of the date hereof, a violation of such changed laws, codes,
regulations or ordinances; (iii) Hazardous Materials that migrate, flow,
percolate, diffuse or in any way move onto or under the Project; (iv) Hazardous
Materials present on or under the Project as a result of any discharge, dumping
or spilling (whether accidental or otherwise) on the Project by other tenants of
the Project or their agents, employees, contractors or invitees, or by others.
Each item of cost incurred by Landlord for complying with laws, codes,
regulations or ordinances relating to Hazardous Materials with respect to the
Project (or any portion thereof) and which exceeds Fifty Thousand Dollars
($50,000) shall be amortized over a five (5) year period from the date of
installation as "Capital Improvement Amortization" as provided in Section 4.3.2
herein and treated as a "Capital Improvement". To the extent any such cost
relating to Hazardous Materials is subsequently recovered or reimbursed through
insurance, or recovery from responsible third patties, or other action, Tenant
shall be entitled to proportionate reimbursement to the extent it has paid its
share of such cost to which such recovery or reimbursement relates (regardless
of whether such costs were paid as Operating Expenses or as a Capital
Improvement). Nothing contained herein shall be construed to modify Tenant's
obligation to make full payment for Hazardous Materials or compliance with laws
pertaining to Hazardous Materials if the cost of compliance or other
responsibility for such Hazardous Materials is made the responsibility of Tenant
pursuant to any other provision of this Lease or applicable law.

 

30.2 Definition. As used herein, the term "Hazardous Materials" means any
hazardous or toxic substance, material or waste which is or becomes regulated by
any local governmental authority, the State of California or the United States
government. The term "Hazardous Materials" includes, without limitation, any
material or substance which is: (i) defined as a "hazardous waste," "extremely
hazardous waste," or "restricted hazardous waste" under Section 25115, or 25117
or 25122.7, or listed pursuant to Section 25140 of the California Health and
Safety Code, Division 20, Chapter 6.5 (Hazardous Waste Control Law); or (ii)
defined as a "hazardous substance," under Section 25316 of the California Health
and Safety Code, Division 20, Chapter 6.8 (Carpenter-Presley- Tanner Hazardous
Substance Account Act); (iii) defined as a "hazardous material," "hazardous
substance," or "hazardous waste" under Section 25501 of the California Health
and Safety Code, Division 20, Chapter 6.95 (Hazardous Materials Release Response
Plans and Inventory); (iv) defined as a "hazardous substance" under Section
25281 of the California Health and Safety Code, Division 20, Chapter 6.7
(Underground Storage of Hazardous Substances); (v) petroleum; (vi) asbestos;
(vii) listed under Article 9 or defined as hazardous or extremely hazardous
pursuant to Article 11 of Title 22 of the California Administrative Code,
Division 4, Chapter 30; (viii) designated as a "hazardous substance" pursuant to
Section 311 of the Federal Water Pollution Control Act, 33 U.S.C. 1317; (ix)
defined as a "hazardous waste" pursuant to Section 1004 of the Federal Resource
Conservation and Recovery Act, 42 U.S.C. 6901 et seq. (42 U.S.C. 6903); or (x)
defined as "hazardous substance" pursuant to Section 101 of the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. 9601 et seq.
(42 U.S.C. 9601).

 

 

CSMC/Capricor CONFIDENTIAL

42



 

 

 



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first written above.

 





LANDLORD    TENANT                       CEDARS-SINAI MEDICAL CENTER   CAPRICOR
INC.                                         By: /s/ Schlomo Melmed   By:  /s/
Oliver Foellmer Name: Melmed, Shlomo, MD   Name: Oliver Foellmer Its: Senior
Vice President, Academic Affairs   Its: President & Chief Executive Officer    
                          By: /s/ Richard Katzman       Name: Richard S. Katzman
      Its: Vice President, Academic Affairs      

 

 

CSMC/Capricor CONFIDENTIAL

43



 

 

 



EXHIBITS

 





Exhibit A  Building Site Plan Floor Plan       Exhibit B Floor Plan      
Exhibit C Monthly Rent Calculation       Exhibit   D Permitted Uses        
Exhibit E Rules and Regulations       Exhibit F Trade Fixtures       Exhibit G
Special Services

 

 

CSMC/Capricor CONFIDENTIAL

44





 

 



 

EXHIBIT C

 



Capricor, Inc

 







TYPE OF SPACE ROOM # SQ. FT. Laboratory 1099 477 Work Area 1099A 85 Office 1100
90

 

 

 

Total           652   
Shared/Common   
Space (27%)      176                 Total Rentable Sq. Ft.           828 

 











Total Rentable  Sq. Ft.          MONTHLY PAYMENT COMPUTATION:          Basic
rent @ $3.50/sq.ft.   $ 2898.00   Operating  overhead  @ $2.00/sq.ft.        
 Equipment  Rent *         Attorney  Fees   $ 1656.00    RI Clean              
      Total Monthly Payment   $ 4554.00  

 

* NOTE:   See Equipment Lease, which is hereby attached and made a part of this
agreement. Note that the Equipment Lease does not include telephone equipment
and usage charges which will be billed separately by the Telecommunications
Department (see attached billing authorization form).

 

 

CSMC/Capricor CONFIDENTIAL

45



 

 

